Name: Council Regulation (EU) NoÃ 57/2011 of 18Ã January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters
 Type: Regulation
 Subject Matter: international law;  fisheries;  environmental policy;  economic policy
 Date Published: nan

 27.1.2011 EN Official Journal of the European Union L 24/1 COUNCIL REGULATION (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) According to Article 43(3) of the Treaty, the Council, on a proposal from the Commission, shall adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or by group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation (EC) No 2371/2002. (4) Where a total allowable catch (TAC) is allocated to one Member State only, it is appropriate to empower the Member State concerned in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the Common Fisheries Policy and ensures that the stock in question is exploited at levels that shall, with as high a probability as possible, produce maximum sustainable yield from 2015 onwards, including by taking the necessary measures to collect relevant data, assess the stock concerned and determine maximum sustainable yield levels of that stock. (5) The TACs should be established on the basis of the available scientific advice, by taking into account the biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings with the Advisory Committee for Fisheries and Aquaculture and the Regional Advisory Councils concerned. (6) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of hake, of Norway lobster, of sole in the Bay of Biscay, the Western Channel and the North Sea, of plaice in the North Sea, of herring to the west of Scotland and of cod in the Kattegat, North Sea, Skagerrak, eastern Channel, to the west of Scotland and in the Irish Sea should be established in accordance with the rules laid down in: Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the northern hake stock (2); Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula (3); Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (4); Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (5); Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (6); Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (7); Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (8) and Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (9). (7) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (10), the stocks that are subject to the various measures referred to therein should be identified. (8) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (9) Norway lobster is caught in mixed demersal fisheries together with various other species. In a zone to the west of Ireland known as the Porcupine Bank there is an urgent conservation need to reduce catches of Norway lobster as much as possible. It is therefore appropriate to limit the fishing opportunities in this area only to the catching of pelagic species with which Norway lobster is not caught. (10) Considering the recent developments in fisheries targeting boarfish in ICES subareas VI, VII and VIII and in order to ensure sustainable management of this stock, it is appropriate to provide for catch limits for this stock. (11) It is necessary to establish the fishing effort ceilings for 2011 in accordance with Article 8 of Regulation (EC) No 2166/2005, Article 5 of Regulation (EC) No 509/2007, Article 9 of Regulation (EC) No 676/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (11). (12) A group of French vessels is excluded from the application of the fishing effort regime laid down in Article 11 of Regulation (EC) No 1342/2008 by virtue of Regulation (EC) 754/2009. On the basis of information provided by France in 2010, the exclusion of that group of vessels from the effort regime no longer constitutes a reduction of the administrative burden. Therefore one of the conditions for exclusion is no longer fulfilled. It is therefore appropriate to re-include that group of French vessels in the abovementioned fishing effort regime. Since the fishing management period established by Annex IIA to Regulation (EU) No 53/2010 (12) ceases to apply on 31 January 2011, this re-inclusion should apply starting from 1 February 2011. (13) It is necessary, following the advice from the ICES, to maintain and revise a system to manage sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV. (14) In the light of the most recent scientific advice from the ICES and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (15) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (13), the Faroe Islands (14) and Greenland (15), the Union has held consultations on fishing rights with those partners. The consultations with the Faroe Islands have not been finalised and the arrangements for 2011 with that partner are expected to be concluded in early 2011. In order to avoid interruption of Union fishing activities whilst allowing for the necessary flexibility for the conclusion of those arrangements in early 2011, it is appropriate for the Union to establish the fishing opportunities for stocks subject to the agreement with the Faroe Islands on a provisional basis. (16) The Union is a contracting party to several fisheries organisations and participates in other organisations as a cooperating non-party. Moreover, by virtue of the 2003 Act of Accession, fisheries agreements previously concluded by the Republic of Poland, such as the Convention on the Conservation and Management of Pollock resources in the central Bering Sea, are as from the date of accession of Poland to the European Union managed by the Union. Those fisheries organisations have recommended the introduction for 2011 of a number of measures, including fishing opportunities for EU vessels. Those fishing opportunities should be implemented in the law of the Union. (17) At its Annual Meeting in 2010, the Inter-American Tropical Tuna Commission (IATTC) failed to reach consensus on the adoption of conservation measures for yellowfin tuna, bigeye tuna and skipjack tuna. Nevertheless, the majority of Contracting Parties, including the Union, considered that the fishing opportunities for those three stocks should be regulated in order to ensure their sustainable management. It is therefore appropriate for the Union to adopt measures to that effect. (18) At its Annual Meeting in 2010, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted tables indicating the under-utilisation and over-utilisation of the fishing opportunities of the ICCAT Contracting Parties. In that context, ICCAT adopted a decision observing that, during the year 2009, the Union had under-exploited its quota for Northern and Southern swordfish, bigeye tuna and Northern albacore. In order to respect the adjustments to the Union quotas established by the ICCAT, it is necessary for the distribution of the fishing opportunities arising from this under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key established in this Regulation concerning the annual allocation of TACs. At the same meeting the recovery plan for bluefin tuna was amended. ICCAT further adopted recommendations on the conservation of bigeye thresher sharks, hammerhead sharks and oceanic whitetip sharks. In order to contribute to the conservation of fish stocks it is necessary to implement those measures in the law of the Union. (19) At its Annual Meeting in 2010, the Indian Ocean Tuna Commission (IOTC) revised the overall capacity of the fleets targeting tropical tunas between 2006-2008 as well as swordfish and albacore between 2007-2008. The IOTC also approved the implementation of fleet development plans. Furthermore, IOTC approved a Resolution on the conservation of thresher sharks (family Alopiidae) caught in association with fisheries in its area of competence. (20) During the Third International Meeting, held in May 2007, for the creation of a Regional Fisheries Management Organisation (RFMO) in the high seas of the South Pacific (SPRFMO), the participants adopted interim measures, including fishing opportunities, in order to regulate pelagic fishing activities as well as bottom fisheries in that area until the establishment of such RFMO. Those interim measures have been revised at the 8th International Consultations for the Establishment of the SPRFMO in November 2009 and are expected to be revised again at the forthcoming 2nd Preparatory Conference for the SPRFMO Commission in January 2011. According to the agreement reached by the participants, those interim measures are voluntary and are not legally binding under international law. It is nevertheless advisable, in the light of the related provisions of the United Nations Fish Stock Agreement, to implement those measures in the law of the Union. (21) At its Annual Meeting in 2010, the South East Atlantic Fisheries Organisation (SEAFO) adopted catch limits for four fish stocks in the SEAFO Convention Area. It is necessary to implement those catch limits in the law of the Union. (22) In accordance with Article 291 of the Treaty, the measures necessary for the fixing of the catch limits for certain short-lived stocks should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16) for reasons of urgency. (23) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant RFMO at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since certain fishing opportunities in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2010, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application would be without prejudice to the principle of legitimate expectations as CCAMLR members are forbidden to fish in the Convention Area without authorisation. (24) The use of fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (17), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (25) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2011, except for the provisions concerning effort limits, which should apply from 1 February 2011, and specific provisions in particular regions, which should have a specific date of application as indicated in recital 23. For reasons of urgency, this Regulation should enter into force immediately after its publication. (26) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation fixes the following fishing opportunities: (a) for the year 2011, catch limits for certain fish stocks and groups of fish stocks; (b) for the period from 1 February 2011 to 31 January 2012, certain effort limits; (c) for the periods set out in Articles 20, 21 and 22 and in Annexes IE and V, fishing opportunities for certain stocks in the Convention Area of the Convention on the Conservation of Antarctic Marine Living Resources (CCAMLR); and (d) for the periods set out in Article 28, fishing opportunities for certain stocks in the Convention Area of the Inter American Tropical Tuna Commission (IATTC). 2. This Regulation also fixes provisional fishing opportunities for certain fish stocks or groups of fish stocks which are the subject of bilateral fisheries consultations with the Faroe Islands. The definitive fishing opportunities shall be fixed by the Council on a proposal from the Commission. 3. Certain fishing opportunities identified in Annex I remain unallocated and may not be fished by Member States until definitive fishing opportunities have been established in accordance with paragraph 2. Those fishing opportunities include additional fishing opportunities for mackerel resulting from uncaught quota in 2010. Article 2 Scope If not otherwise provided for, this Regulation shall apply to: (a) EU vessels; and (b) third-country vessels in EU waters. Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (a) EU vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) third-country vessel means a fishing vessel flying the flag of, and registered in, a third country; (c) EU waters means waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the territories mentioned in Annex II to the Treaty; (d) total allowable catch (TAC) means the quantity that can be taken and landed from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) international waters means waters falling outside the sovereignty or jurisdiction of any State; (g) mesh size means the mesh size as determined in accordance with Regulation (EC) No 517/2008 (18); (h) EU fishing fleet register means the register set up by the Commission in accordance with Article 15(3) of Regulation (EC) No 2371/2002; (i) fishing logbook means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009; Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EC) No 218/2009 (19); (b) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) VII (Porcupine Bank  Unit 16) means the area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) Gulf of CÃ ¡diz means the area of ICES division IXa east of longitude 7 ° 23 ² 48 ³ W; (f) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 216/2009 (20); (g) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Regulation (EC) No 217/2009 (21); (h) the SEAFO (South East Atlantic Fisheries Organisation) Convention Area is as defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (22); (i) the ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is as defined in the International Convention for the Conservation of Atlantic Tunas (23); (j) the CCAMLR (Convention on the Conservation of Antarctic Marine Living Resources) Convention Area is as defined in Regulation (EC) No 601/2004 (24); (k) the IATTC (Inter American Tropical Tuna Commission) Convention Area is as defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (25); (l) the IOTC (Indian Ocean Tuna Commission) Area is as defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (26); (m) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area means the high seas area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (27), and west of the areas of fisheries jurisdictions of South American States; (n) the WCPFC (Western and Central Pacific Fisheries Commission) Convention Area is as defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (28); (o) high seas of the Bering Sea means the area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured. TITLE II FISHING OPPORTUNITIES FOR EU VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for EU vessels in EU waters or in certain non-EU waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. EU vessels are authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Article 15 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 (29) and its implementing provisions. 3. The Commission shall fix TACs for capelin in Greenland waters of ICES subareas V and XIV available to the Union on the basis of the TAC and the allocation to the Union established by Greenland in accordance with the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand, and the Protocol thereto. 4. In the light of scientific information collected during the first half of 2011, TACs set out in Annex I for the following stocks may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002: (a) sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV in accordance with Annex IID to this Regulation; (b) the stock of Norway pout in EU waters of ICES divisions IIa and IIIa and ICES subarea IV and the stock of sprat in EU waters of ICES division IIa and ICES subarea IV. Article 6 Special provisions on certain TACs 1. Certain TACs in Annex IA, identified by a footnote with a cross-reference to this Article, shall be determined by the Member State concerned, on the basis of data collected and assessed by that Member State, at a level that: (a) is consistent with the principles and rules of the Common Fisheries Policy, in particular the principle of sustainable exploitation of the stock; and (b) shall, with as high probability as possible, result in the exploitation of the stock consistent with maximum sustainable yield from 2015 onwards. 2. By 28 February 2011, the Member State concerned shall inform the Commission of the level adopted in accordance with paragraph 1 and of the measures it intends to take to comply with that provision. In the light of this information, and where the conditions set out in Article 7 of Regulation (EC) No 2371/2002 are met, the Commission may decide on emergency measures. Article 7 Additional allocation for vessels participating in trials on fully documented fisheries 1. For certain stocks listed in Annex IA and identified by a footnote with a cross-reference to this Article, a Member State may, under the conditions set out in paragraph 2 of this Article, grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit set out in Annex IA as a percentage of the quota allocated to that Member State. 2. A Member State may grant additional allocation to vessels only in accordance with the following conditions: (a) the vessel makes use of a close circuit television cameras (CCTV), associated to a system of sensors that record all fishing and processing activities on board the vessel; (b) an amount of the additional allocation granted to an individual vessel that participates in fully documented fisheries shall be no more than 75 % of the discards predicted by that type of vessel, and in any case shall not represent more than a 30 % increase of the vessels allocation; (c) all catches of the relevant stock by that vessel shall be counted against its allocation. 3. Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in paragraph 2 of this Article, it shall immediately withdraw the additional allocation granted to the vessel concerned and exclude it from participation in these trials for the rest of the year 2011. 4. A Member State intending to apply paragraphs 1, 2 and 3, shall, before any additional allocation is granted, submit to the Commission the following information:  the list of vessels participating in the trials, and the specifications of the remote electronic monitoring equipment installed on board;  the capacity, type and specification of gears used by those vessels;  the estimated discard rates of those types of vessels; and  the amount of catches of the stock subject to the relevant TAC made by those vessels in 2010. Article 8 Prohibited species 1. It shall be prohibited for EU vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all EU and non-EU waters; (b) angel shark (Squatina squatina) in all EU waters; (c) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; (e) porbeagle (Lamna nasus) in international waters; and (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII. 2. The species referred to in paragraph 1 shall be promptly released unharmed to the extent practicable. Article 9 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009 or pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC. Article 10 Fishing effort limits From 1 February 2011 to 31 January 2012, the fishing effort measures laid down in: (a) Annex IIA, shall apply for the management of certain stocks in the Kattegat, the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV and ICES divisions VIa, VIIa and VIId and EU waters of ICES divisions IIa and Vb; (b) Annex IIB, shall apply for the recovery of hake and Norway lobster in ICES divisions VIIIc and IXa, with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC, shall apply for the management of the sole stock in ICES division VIIe. Article 11 Catch and effort limits for deep-sea fisheries 1. Article 3 of Regulation (EC) No 2347/2002 (30) shall apply to Greenland halibut. The catching, retaining on board, transhipping and landing of Greenland halibut shall be subject to the conditions referred to in that Article. 2. Member States shall ensure that for 2011 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits referred to in Article 3 of Regulation (EC) No 2347/2002 do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held or deep-sea species, as listed in Annexes I and II to that Regulation, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, were caught. Article 12 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a EU quota which has not been allocated by quota among Member States, and that EU quota has not been exhausted. Article 13 Restrictions on the use of certain fishing opportunities 1. The fishing opportunities fixed in Annex I for tusk, cod, megrim, anglerfish, haddock, whiting, hake, blue ling, ling, Norway lobster, plaice, pollack, saithe, skates and rays, sole and spurdog in ICES subarea VII or relevant divisions thereof, shall be restricted by the prohibition to fish or retain onboard any such species during the period from 1 May to 31 July 2011 in the Porcupine Bank. The relevant Annex I entries are identified by cross-reference to this Article. 2. For the purposes of this Article, the Porcupine Bank shall comprise the area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W 3. By way of derogation from paragraph 1 of this Article, transit through the Porcupine Bank, carrying onboard the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. Article 14 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisation in third-country waters Article 15 Fishing authorisations 1. The maximum number of fishing authorisations for EU vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III on the basis of Article 20(5) of Regulation (EC) No 2371/2002, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Section 1 ICCAT Convention Area Article 16 Fishing and farming and fattening capacity limitations for bluefin tuna 1. The number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of EU vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. Article 17 Additional conditions to the bluefin tuna quota allocated in Annex ID In addition to the prohibition period provided for in Article 7(2) of Regulation (EC) No 302/2009, purse-seine fishing for bluefin tuna shall be prohibited in the eastern Atlantic and Mediterranean during the period from 15 April to 15 May 2011. Article 18 Recreational and sport fisheries Member States shall allocate a specific quota of bluefin tuna for recreational and sport fisheries from their quotas allocated in Annex ID. Article 19 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the genus Alopias. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the family Sphyrnidae (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 20 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex V, Part A, shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the TACs and by-catch limits set out in Annex V, Part B, shall apply in the subareas set out in that Part. Article 21 Exploratory fisheries 1. Only those Member States which are members of the CCAMLR Commission may participate in longline exploratory fisheries for Dissostichus spp. in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2 outside areas of national jurisdiction during the 2011 fishing season. If such a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 24 July 2011. 2. With regard to FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Annex V, Part B. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and that SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2 shall be prohibited in depths less than 550 m. Article 22 Krill fishery during the 2011/2012 fishing season 1. Only those Member States which are members of the CCAMLR Commission may fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2011/2012 fishing season. If such a Member State intends to fish for krill in the CCAMLR Convention Area, it shall notify the CCAMLR Secretariat, in accordance with Article 5a of Regulation (EC) No 601/2004, and the Commission, and in any case no later than 1 June 2011: (a) of its intention to fish for krill, using the format laid down in Annex V, Part C; (b) of the net configuration form, using the format laid down in Annex V, Part D. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. Member States intending to fish for krill in the CCAMLR Convention Area shall only notify authorised vessels flying their flag at the time of the notification. 4. Member States shall be entitled to authorise participation in a krill fishery by a vessel other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member State concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on either of the CCAMLR IUU Vessel Lists to participate in krill fisheries. Section 3 IOTC Area Article 23 Limitation of fishing capacity of vessels fishing in the IOTC Area 1. The maximum number of EU vessels fishing for tropical tunas in the IOTC Area and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of EU vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Area and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. No vessels featuring on the list of vessels engaged in illegal, unreported and unregulated fishing activities (IUU vessels) of any RFMO may be transferred. 5. In order to take into account the implementation of the development plans submitted to the IOTC, Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2, within the limits set out in those plans. Article 24 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the family Alopiidae in any fishery shall be prohibited. 2. The species referred to in paragraph 1 shall be promptly released unharmed to the extent practicable. Section 4 SPRFMO Convention Area Article 25 Pelagic fisheries  capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008, or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2011 to the levels of total 78 610 gross tonnage in that Area in such manner that sustainable exploitation of the pelagic fishery resources in South Pacific is ensured. Article 26 Pelagic fisheries - TACs 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in the years 2007, 2008 or 2009, as referred to in Article 25, may fish for pelagic stocks in that Area in accordance with the TACs set out in Annex IJ. 2. Member States shall notify the Commission on a monthly basis of the names and characteristics, including gross tonnage, of their vessels engaged in the fishery referred to in this Article. 3. For the purpose of monitoring the fishery referred to in this Article, Member States shall send to the Commission, in order to communicate them to the SPRFMO Interim Secretariat, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifteenth day of the following month. Article 27 Bottom fisheries The Member States referred to in Article 25 shall limit bottom fishing effort or catch in the SPRFMO Convention Area to the average annual levels over the period from 1 January 2002 to 31 December 2006 in terms of the number of fishing vessels and other parameters that reflect the level of catch, fishing effort and fishing capacity and to only those parts of the SPRFMO Convention Area where bottom fisheries has occurred during the previous fishing season. Section 5 IATTC Convention Area Article 28 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) either from 29 July to 28 September 2011 or from 18 November 2011 to 18 January 2012 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2011 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in point (a) of paragraph 1 before 1 April 2011. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the period selected. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land all yellowfin, bigeye and skipjack tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Section 6 SEAFO Convention Area Article 29 Measures for the protection of deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  skates (Rajidae),  spiny dogfish (Squalus acanthias),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  ghost catshark (Apristurus manis),  velvet dogfish (Scymnodon squamulosus),  and deep-sea sharks of super-order Selachimorpha. Section 7 WCPFC Convention Area Article 30 Fishing effort limitations for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore Member States shall ensure that the total fishing effort for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares), skipjack tuna (Katsuwonus pelamis) and south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area is limited to the fishing effort provided for in fisheries partnership agreements between the Union and coastal States in the region. Article 31 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours on 1 July 2011 and 24:00 hours on 30 September 2011. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than those connected with size; or (c) when a serious malfunction of freezer equipment occurs. Article 32 Closed areas for purse-seine fisheries The fishing by purse-seine vessels for bigeye tuna and yellowfin tuna shall be prohibited in the following high seas areas: (a) the international waters enclosed by the boundaries of the exclusive economic zones (EEZ) of Indonesia, Palau, Micronesia and Papua New Guinea; (b) the international waters enclosed by the boundaries of the EEZ of Micronesia, Marshall Islands, Nauru, Kiribati, Tuvalu, Fiji, Solomon Islands and Papua New Guinea. Article 33 Limitations to the number of EU vessels authorised to fish swordfish The maximum number of EU vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as indicated in Annex VII. Section 8 Bering Sea Article 34 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN EU WATERS Article 35 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in EU waters within the TACs set out in Annex I to this Regulation and subject to the conditions provided for in this Title and in Chapter III of Regulation (EC) No 1006/2008. Article 36 Fishing authorisations 1. The maximum number of fishing authorisations for third-country vessels fishing in EU waters is laid down in Annex VIII. 2. Fish from stocks for which TACs are fixed shall not be retained on board or landed unless the catches have been taken by third-country vessels having a quota and that quota is not exhausted. Article 37 Prohibited species 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all EU waters; (b) angel shark (Squatina squatina) in all EU waters; (c) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; and (e) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII. 2. The species referred to in paragraph 1 shall be promptly released unharmed to the extent practicable. TITLE IV FINAL PROVISIONS Article 38 Amendment to Regulation (EC) No 754/2009 Point (h) of Article 1 of Regulation (EC) No 754/2009 is deleted. Article 39 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. However, Article 38 shall apply from 1 February 2011. Where the fishing opportunities for the CCAMLR Convention Area are set for periods starting before 1 January 2011, Articles 20, 21 and 22 and Annexes IE and V shall apply with effect from the beginning of the respective periods of application of those fishing opportunities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Bruxelles, 18 January 2011. For the Council The President MARTONYI J. (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 150, 30.4.2004, p. 1. (3) OJ L 345, 28.12.2005, p. 5. (4) OJ L 65, 7.3.2006, p. 1. (5) OJ L 122, 11.5.2007, p. 7. (6) OJ L 157, 19.6.2007, p. 1. (7) OJ L 344, 20.12.2008, p. 6. (8) OJ L 348, 24.12.2008, p. 20. (9) OJ L 96, 15.4.2009, p. 1. (10) OJ L 115, 9.5.1996, p. 3. (11) OJ L 214, 19.8.2009, p. 16. (12) Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required (OJ L 21, 26.1.2010, p. 1). (13) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (14) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (15) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 172, 30.6.2007, p. 9). (16) OJ L 184, 17.7.1999, p. 23. (17) OJ L 343, 22.12.2009, p. 1. (18) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (19) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (recast) (OJ L 87, 31.3.2009, p. 70). (20) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (recast) (OJ L 87, 31.3.2009, p. 1). (21) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (recast) (OJ L 87, 31.3.2009, p. 42). (22) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (23) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (24) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (OJ L 97, 1.4.2004, p. 16). (25) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (26) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (27) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (28) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (29) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33). (30) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). ANNEX I TACS APPLICABLE TO EU VESSELS IN AREAS WHERE TACS EXIST AND TO THIRD-COUNTRY VESSELS IN EU WATERS, BY SPECIES AND BY AREA (IN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All TACs set out in this Annex shall be considered as quotas for the purposes of this Regulation and shall therefore be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 thereof. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon maritae CGE Deep sea red crab Champsocephalus gunnari ANI Antarctic icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis RJB Common skate Dissostichus eleginoides TOP Patagonian toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja circularis RJI Sandy ray Leucoraja fullonica RJF Shagreen ray Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Raja brachyura RJH Blonde ray Raja clavata RJC Thornback ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes - Rajidae SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Rostroraja alba RJA White skate Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOX Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following table of correspondences of common names and Latin names is given exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common skate RJB Dipturus batis Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Dab DAB Limanda limanda Deep sea red crab CGE Chaceon maritae Flatfish FLX Pleuronectiformes Flounder FLE Platichthys flesus Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Leucoraja circularis Shagreen ray RJF Leucoraja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes - Rajidae Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOX Solea spp. Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Rostroraja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF, French Guyana waters Species : Sandeel Ammodytes spp. Zone : Norwegian waters of IV (SAN/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 0 EU 0 TAC Not relevant Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 228 514 (2) Analytical TAC United Kingdom 4 995 (2) Germany 350 (2) Sweden 8 391 (2) Not allocated 2 750 (3) EU 242 250 (2) (4) Norway 20 000 TAC 265 000 Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 () 4 () 5 () 6 () 7 () (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 185 398 43 117 United Kingdom 4 052 942 Germany 287 66 Sweden 6 808 1 583 EU 196 545 45 708 Norway 16 626 3 774 Non allocated 2 231 519 () To be established. Species : Greater silver smelt Argentina silus Zone : EU and international waters of I and II (ARU/1/2.) Germany 28 Analytical TAC France 9 The Netherlands 22 United Kingdom 44 EU 103 TAC 103 Species : Greater silver smelt Argentina silus Zone : EU waters of III and IV (ARU/3/4.) Denmark 1 040 Analytical TAC Germany 11 France 8 Ireland 8 The Netherlands 49 Sweden 41 United Kingdom 19 EU 1 176 TAC 1 176 Species : Greater silver smelt Argentina silus Zone : EU and international waters of V, VI and VII (ARU/567.) Germany 357 Analytical TAC France 8 Ireland 331 The Netherlands 3 733 United Kingdom 262 EU 4 691 TAC 4 691 Species : Tusk Brosme brosme Zone : EU and international waters of I, II and XIV (USK/1214EI) Germany 6 (6) Analytical TAC France 6 (6) United Kingdom 6 (6) Others 3 (6) EU 21 (6) TAC 21 Species : Tusk Brosme brosme Zone : IIIa; EU waters of Subdivisions 22-32 (USK/3A/BCD) Denmark 12 Analytical TAC Sweden 6 Germany 6 EU 24 TAC 24 Species : Tusk Brosme brosme Zone : EU waters of IV (USK/04-C.) Denmark 53 Analytical TAC Germany 16 France 37 Sweden 5 United Kingdom 80 Others 5 (7) EU 196 TAC 196 Species : Tusk Brosme brosme Zone : EU and international waters of V, VI and VII (USK/567EI.) Germany 4 Analytical TAC Article 13 of this Regulation applies. Spain 14 France 172 Ireland 17 United Kingdom 83 Others 4 (8) EU 294 Norway 2 923 (9) (10) (11) TAC 3 217 Species : Tusk Brosme brosme Zone : Norwegian waters of IV (USK/04-N.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 EU 170 TAC Not relevant Species : Boarfish Caproidae Zone : EU and international waters of VI, VII and VIII (BOR/678-.) Denmark 7 900 Precautionary TAC Ireland 22 227 United Kingdom 1 223 All Member States 1 650 EU 33 000 TAC 33 000 Species : Herring (12) Clupea harengus Zone : IIIa (HER/03A.) Denmark 12 368 (13) (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 198 (13) (14) Sweden 12 938 (13) (14) Not allocated 495 (13) (15) EU 25 504 (13) (14) TAC 30 000 Species : Herring (16) Clupea harengus Zone : EU and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 27 707 Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 17 423 France 11 888 The Netherlands 26 579 Sweden 2 035 United Kingdom 29 832 EU 115 464 Norway 58 000 (17) TAC 200 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) EU 50 000 Species : Herring (18) Clupea harengus Zone : Norwegian waters south of 62 ° N (HER/04-N.) Sweden 846 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 846 TAC 200 000 Species : Herring (19) Clupea harengus Zone : By-catches in IIIa (HER/03A-BC) Denmark 5 692 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 51 Sweden 916 EU 6 659 TAC 6 659 Species : Herring (20) Clupea harengus Zone : By-catches in IV, VIId and in EU waters of IIa (HER/2A47DX) Belgium 82 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 15 833 Germany 82 France 82 The Netherlands 82 Sweden 77 United Kingdom 301 EU 16 539 TAC 16 539 Species : Herring (21) Clupea harengus Zone : IVc, VIId (22) (HER/4CXB7D) Belgium 7 100 (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 395 (23) Germany 248 (23) France 6 447 (23) The Netherlands 10 092 (23) United Kingdom 2 254 (23) EU 26 536 TAC 26 536 Species : Herring Clupea harengus Zone : EU and international waters of Vb, VIb and VIaN (24) (HER/5B6ANB) Germany 2 432 (25) Analytical TAC France 460 (25) Ireland 3 286 (25) The Netherlands 2 432 (25) United Kingdom 13 145 (25) Not allocated 726 (26) EU 21 755 (25) TAC 22 481 Species : Herring Clupea harengus Zone : VIIb, VIIc; VIaS (27) (HER/6AS7BC) Ireland 4 065 Analytical TAC The Netherlands 406 EU 4 471 TAC 4 471 Species : Herring Clupea harengus Zone : VI Clyde (28) (HER/06ACL.) United Kingdom To be established (29) Precautionary TAC EU To be established (30) TAC To be established (30) Species : Herring Clupea harengus Zone : VIIa (31) (HER/07A/MM) Ireland 1 374 Analytical TAC United Kingdom 3 906 EU 5 280 TAC 5 280 Species : Herring Clupea harengus Zone : VIIe and VIIf (HER/7EF.) France 490 Precautionary TAC United Kingdom 490 EU 980 TAC 980 Species : Herring Clupea harengus Zone : VIIg (32), VIIh (32), VIIj (32) and VIIk (32) (HER/7G-K.) Germany 147 Analytical TAC France 815 Ireland 11 407 The Netherlands 815 United Kingdom 16 EU 13 200 TAC 13 200 Species : Anchovy Engraulis encrasicolus Zone : IX and X; EU waters of CECAF 34.1.1 (ANE/9/3411) Spain 3 635 Analytical TAC Portugal 3 965 EU 7 600 TAC 7 600 Species : Cod Gadus morhua Zone : Skagerrak (COD/03AN.) Belgium 10 (33) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 3 068 (33) Germany 77 (33) The Netherlands 19 (33) Sweden 537 (33) EU 3 711 TAC 3 835 Species : Cod Gadus morhua Zone : Kattegat (COD/03AS.) Denmark 118 Analytical TAC Germany 2 Sweden 70 EU 190 TAC 190 Species : Cod Gadus morhua Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 793 (34) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 4 557 (34) Germany 2 889 (34) France 980 (34) The Netherlands 2 575 (34) Sweden 30 (34) United Kingdom 10 455 (34) EU 22 279 Norway 4 563 (35) TAC 26 842 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) EU 19 363 Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (36) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 382 TAC Not relevant Species : Cod Gadus morhua Zone : VIb; EU and international waters of Vb west of 12 ° 00 ² W and of XII and XIV (COD/5W6-14) Belgium 0 Precautionary TAC Germany 1 France 12 Ireland 17 United Kingdom 48 EU 78 TAC 78 Species : Cod Gadus morhua Zone : VIa; EU and international waters of Vb east of 12 ° 00 ² W (COD/5BE6A) Belgium 0 Analytical TAC Germany 3 France 29 Ireland 40 United Kingdom 110 EU 182 TAC 182 Species : Cod Gadus morhua Zone : VIIa (COD/07A.) Belgium 7 Analytical TAC France 19 Ireland 332 The Netherlands 2 United Kingdom 146 EU 506 TAC 506 Species : Cod Gadus morhua Zone : VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 (COD/7XAD34) Belgium 167 Analytical TAC Article 13 of this Regulation applies. France 2 735 Ireland 825 The Netherlands 1 United Kingdom 295 EU 4 023 TAC 4 023 Species : Cod Gadus morhua Zone : VIId (COD/07D.) Belgium 67 (37) Analytical TAC France 1 313 (37) The Netherlands 39 (37) United Kingdom 145 (37) EU 1 564 TAC 1 564 Species : Porbeagle Lamna nasus Zone : EU and international waters of III, IV, V, VI, VII, VIII, IX, X and XII (POR/3-12) Denmark 0 Analytical TAC France 0 Germany 0 Ireland 0 Spain 0 United Kingdom 0 EU 0 0 TAC 0 Species : Megrims Lepidorhombus spp. Zone : EU waters of IIa and IV (LEZ/2AC4-C) Belgium 6 Analytical TAC Denmark 5 Germany 5 France 30 The Netherlands 24 United Kingdom 1 775 EU 1 845 TAC 1 845 Species : Megrims Lepidorhombus spp. Zone : VI; EU and international waters of Vb; international waters of XII and XIV (LEZ/561214) Spain 385 Analytical TAC France 1 501 Ireland 439 United Kingdom 1 062 EU 3 387 TAC 3 387 Species : Megrims Lepidorhombus spp. Zone : VII (LEZ/07.) Belgium 494 Analytical TAC Article 13 of this Regulation applies. Spain 5 490 France 6 663 Ireland 3 029 United Kingdom 2 624 EU 18 300 TAC 18 300 Species : Megrims Lepidorhombus spp. Zone : VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 999 Analytical TAC France 807 EU 1 806 TAC 1 806 Species : Megrims Lepidorhombus spp. Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 010 Analytical TAC France 50 Portugal 34 EU 1 094 TAC 1 094 Species : Dab and flounder Limanda limanda and Platichthys flesus Zone : EU waters of IIa and IV (D/F/2AC4-C) Belgium 503 Precautionary TAC Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 EU 18 434 TAC 18 434 Species : Anglerfish Lophiidae Zone : EU waters of IIa and IV (ANF/2AC4-C) Belgium 341 (38) Analytical TAC Denmark 752 (38) Germany 367 (38) France 70 (38) The Netherlands 258 (38) Sweden 9 (38) United Kingdom 7 846 (38) EU 9 643 (38) TAC 9 643 Species : Anglerfish Lophiidae Zone : Norwegian waters of IV (ANF/04-N.) Belgium 45 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 EU 1 500 TAC Not relevant Species : Anglerfish Lophiidae Zone : VI; EU and international waters of Vb; international waters of XII and XIV (ANF/561214) Belgium 196 Analytical TAC Germany 224 Spain 210 France 2 412 Ireland 546 The Netherlands 189 United Kingdom 1 679 EU 5 456 TAC 5 456 Species : Anglerfish Lophiidae Zone : VII (ANF/07.) Belgium 2 984 (39) Analytical TAC Article 13 of this Regulation applies. Germany 333 (39) Spain 1 186 (39) France 19 149 (39) Ireland 2 447 (39) The Netherlands 386 (39) United Kingdom 5 807 (39) EU 32 292 (39) TAC 32 292 (39) Species : Anglerfish Lophiidae Zone : VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 318 Analytical TAC France 7 335 EU 8 653 TAC 8 653 Species : Anglerfish Lophiidae Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (ANF/8C3411) Spain 1 310 Analytical TAC France 1 Portugal 260 EU 1 571 TAC 1 571 Species : Haddock Melanogrammus aeglefinus Zone : IIIa; EU waters of Subdivisions 22-32 (HAD/3A/BCD) (HAD/3A/BCD) Belgium 10 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 688 Germany 107 The Netherlands 2 Sweden 200 EU 2 007 TAC 2 095 Species : Haddock Melanogrammus aeglefinus Zone : IV; EU waters of IIa (HAD/2AC4.) Belgium 196 Analytical TAC Denmark 1 349 Germany 858 France 1 496 The Netherlands 147 Sweden 136 United Kingdom 22 250 EU 26 432 Norway 7 625 TAC 34 057 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) EU 19 662 Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (40) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 707 TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : EU and international waters VIb, XII and XIV (HAD/6B1214) Belgium 8 Analytical TAC Germany 10 France 413 Ireland 295 United Kingdom 3 022 EU 3 748 TAC 3 748 Species : Haddock Melanogrammus aeglefinus Zone : EU and international waters of Vb and VIa (HAD/5BC6A.) Belgium 2 Analytical TAC Germany 3 France 111 Ireland 328 United Kingdom 1 561 EU 2 005 TAC 2 005 Species : Haddock Melanogrammus aeglefinus Zone : VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 148 Analytical TAC Article 13 of this Regulation applies. France 8 877 Ireland 2 959 United Kingdom 1 332 EU 13 316 TAC 13 316 Species : Haddock Melanogrammus aeglefinus Zone : VIIa (HAD/07A.) Belgium 21 Analytical TAC France 95 Ireland 570 United Kingdom 631 EU 1 317 TAC 1 317 Species : Whiting Merlangius merlangus Zone : IIIa (WHG/03A.) Denmark 929 Precautionary TAC Article 4 of Regulation (EC) No 847/96 does not apply. The Netherlands 3 Sweden 99 EU 1 031 TAC 1 050 Species : Whiting Merlangius merlangus Zone : IV; EU waters of IIa (WHG/2AC4.) Belgium 286 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 236 Germany 321 France 1 857 The Netherlands 714 Sweden 2 United Kingdom 8 933 EU 13 349 Norway 1 483 (41) TAC 14 832 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) EU 9 044 Species : Whiting Merlangius merlangus Zone : VI; EU and international waters of Vb; international waters of XII and XIV (WHG/561214) Germany 2 Analytical TAC France 39 Ireland 97 United Kingdom 185 EU 323 TAC 323 Species : Whiting Merlangius merlangus Zone : VIIa (WHG/07A.) Belgium 0 Analytical TAC France 4 Ireland 68 The Netherlands 0 United Kingdom 46 EU 118 TAC 118 Species : Whiting Merlangius merlangus Zone : VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 158 Analytical TAC Article 13 of this Regulation applies. France 9 726 Ireland 4 865 The Netherlands 79 United Kingdom 1 740 EU 16 568 TAC 16 568 Species : Whiting Merlangius merlangus Zone : VIII (WHG/08.) Spain 1 270 Precautionary TAC France 1 905 EU 3 175 TAC 3 175 Species : Whiting Merlangius merlangus Zone : IX and X; EU waters of CECAF 34.1.1 (WHG/9/3411) Portugal To be established (42) Precautionary TAC EU To be established (43) TAC To be established (43) Species : Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 190 (44) Precautionary TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 190 TAC Not relevant Species : Hake Merluccius merluccius Zone : IIIa; EU waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 1 531 Analytical TAC Sweden 130 EU 1 661 TAC 1 661 (45) Species : Hake Merluccius merluccius Zone : EU waters of IIa and IV (HKE/2AC4-C) Belgium 28 Analytical TAC Denmark 1 119 Germany 128 France 248 The Netherlands 64 United Kingdom 348 EU 1 935 TAC 1 935 (46) Species : Hake Merluccius merluccius Zone : VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 284 (47) Analytical TAC Article 13 of this Regulation applies. Spain 9 109 France 14 067 (47) Ireland 1 704 The Netherlands 183 (47) United Kingdom 5 553 (47) EU 30 900 TAC 30 900 (48) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 EU 4 004 Species : Hake Merluccius merluccius Zone : VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 9 (49) Analytical TAC Spain 6 341 France 14 241 The Netherlands 18 (49) EU 20 609 TAC 20 609 (50) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 837 France 3 305 The Netherlands 6 EU 5 150 Species : Hake Merluccius merluccius Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (HKE/8C3411) Spain 6 844 Analytical TAC France 657 Portugal 3 194 EU 10 695 TAC 10 695 Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/4AB-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 0 EU 0 TAC 0 Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 1 533 (51) Analytical TAC Germany 596 (51) Spain 1 300 (51) France 1 067 (51) Ireland 1 187 (51) The Netherlands 1 869 (51) Portugal 121 (51) Sweden 379 (51) United Kingdom 1 990 (51) EU 10 042 (51) TAC 40 100 Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3411) Spain 824 Analytical TAC Portugal 206 EU 1 030 (52) TAC 40 100 Species : Blue whiting Micromesistius poutassou Zone : EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 6 461 (53) (54) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. TAC 40 100 Species : Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone : EU waters of IIa and IV (L/W/2AC4-C) Belgium 346 Precautionary TAC Denmark 953 Germany 122 France 261 The Netherlands 793 Sweden 11 United Kingdom 3 905 EU 6 391 TAC 6 391 Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) (57) Germany 18 (60) Analytical TAC Article 13 of this Regulation applies. Estonia 3 (60) Spain 57 (60) France 1 297 (60) Ireland 5 (60) Lithuania 1 (60) Poland 1 (60) United Kingdom 330 (60) Others 5 (55) (60) Not allocated 165 (61) EU 1 717 (60) Norway 150 (56) TAC 2 032 Species : Blue ling Molva dypterygia Zone : International waters of XII (BLI/12INT-) (62) Estonia 2 Analytical TAC Spain 778 France 19 Lithuania 7 United Kingdom 7 Others 2 (62) EU 815 TAC 815 Species : Ling Molva molva Zone : EU and international waters of I and II (LIN/1/2.) Denmark 8 Analytical TAC Germany 8 France 8 United Kingdom 8 Others 4 (63) EU 36 TAC 36 Species : Ling Molva molva Zone : IIIa; EU waters of Subdivisions 22-32 (LIN/3A/BCD) Belgium 7 (64) Analytical TAC Denmark 51 Germany 7 (64) Sweden 20 United Kingdom 7 (64) EU 92 TAC 92 Species : Ling Molva molva Zone : EU waters of IV (LIN/04.) Belgium 16 Analytical TAC Denmark 243 Germany 150 France 135 The Netherlands 5 Sweden 10 United Kingdom 1 869 EU 2 428 TAC 2 428 Species : Ling Molva molva Zone : EU and international waters of V (LIN/05.) Belgium 9 Precautionary TAC Denmark 6 Germany 6 France 6 United Kingdom 6 EU 33 TAC 33 Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 29 (67) Analytical TAC Article 13 of this Regulation applies. Denmark 5 (67) Germany 106 (67) Spain 2 150 (67) France 2 293 (67) Ireland 575 (67) Portugal 5 (67) United Kingdom 2 641 (67) Not allocated 220 (68) EU 7 804 (67) Norway 6 140 (65) (66) TAC 14 164 Species : Ling Molva molva Zone : Norwegian waters of IV (LIN/04-N.) Belgium 6 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 747 Germany 21 France 8 The Netherlands 1 United Kingdom 67 EU 850 TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : IIIa; EU waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 3 800 Analytical TAC Germany 11 Sweden 1 359 EU 5 170 TAC 5 170 Species : Norway lobster Nephrops norvegicus Zone : EU waters of IIa and IV (NEP/2AC4-C) Belgium 1 227 Analytical TAC Denmark 1 227 Germany 18 France 36 The Netherlands 631 United Kingdom 20 315 EU 23 454 TAC 23 454 Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV (NEP/04-N.) Denmark 1 135 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 1 United Kingdom 64 EU 1 200 TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : VI; EU and international waters of Vb (NEP/5BC6.) Spain 28 Analytical TAC France 111 Ireland 185 United Kingdom 13 357 EU 13 681 TAC 13 681 Species : Norway lobster Nephrops norvegicus Zone : VII (NEP/07.) Spain 1 306 (69) Analytical TAC France 5 291 (69) Ireland 8 025 (69) United Kingdom 7 137 (69) EU 21 759 (69) TAC 21 759 (69) Species : Norway lobster Nephrops norvegicus Zone : VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 234 Analytical TAC France 3 665 EU 3 899 TAC 3 899 Species : Norway lobster Nephrops norvegicus Zone : VIIIc (NEP/08C.) Spain 87 Analytical TAC France 4 EU 91 TAC 91 Species : Norway lobster Nephrops norvegicus Zone : IX and X; EU waters of CECAF 34.1.1 (NEP/9/3411) Spain 76 Analytical TAC Portugal 227 EU 303 TAC 303 Species : Northern prawn Pandalus borealis Zone : IIIa (PRA/03A.) Denmark 2 891 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Sweden 1 557 EU 4 448 TAC 8 330 Species : Northern prawn Pandalus borealis Zone : EU waters of IIa and IV (PRA/2AC4-C) Denmark 2 673 Analytical TAC The Netherlands 25 Sweden 108 United Kingdom 792 EU 3 598 TAC 3 598 Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Sweden 123 (70) EU 480 TAC Not relevant Species : Penaeus shrimps Penaeus spp. Zone : French Guyana waters (PEN/FGU.) France To be established (71) (72) Precautionary TAC EU To be established (72) (73) TAC To be established (72) (73) Species : Plaice Pleuronectes platessa Zone : Skagerrak (PLE/03AN.) Belgium 48 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 6 189 Germany 32 The Netherlands 1 190 Sweden 332 EU 7 791 TAC 7 950 Species : Plaice Pleuronectes platessa Zone : Kattegat (PLE/03AS.) Denmark 1 769 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 20 Sweden 199 EU 1 988 TAC 1 988 Species : Plaice Pleuronectes platessa Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 4 238 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 13 772 Germany 3 973 France 795 The Netherlands 26 485 United Kingdom 19 599 EU 68 862 Norway 4 538 TAC 73 400 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) EU 28 527 Species : Plaice Pleuronectes platessa Zone : VI; EU and international waters of Vb; international waters of XII and XIV (PLE/561214) France 10 Precautionary TAC Ireland 275 United Kingdom 408 EU 693 TAC 693 Species : Plaice Pleuronectes platessa Zone : VIIa (PLE/07A.) Belgium 42 Analytical TAC France 18 Ireland 1 063 The Netherlands 13 United Kingdom 491 EU 1 627 TAC 1 627 Species : Plaice Pleuronectes platessa Zone : VIIb and VIIc (PLE/7BC.) France 16 Precautionary TAC Article 13 of this Regulation applies. Ireland 62 EU 78 TAC 78 Species : Plaice Pleuronectes platessa Zone : VIId and VIIe (PLE/7DE.) Belgium 763 Analytical TAC France 2 545 United Kingdom 1 357 EU 4 665 TAC 4 665 Species : Plaice Pleuronectes platessa Zone : VIIf and VIIg (PLE/7FG.) Belgium 56 Analytical TAC France 101 Ireland 200 United Kingdom 53 EU 410 TAC 410 Species : Plaice Pleuronectes platessa Zone : VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 12 Analytical TAC Article 13 of this Regulation applies. France 23 Ireland 81 The Netherlands 46 United Kingdom 23 EU 185 TAC 185 Species : Plaice Pleuronectes platessa Zone : VIII, IX and X; EU waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 Precautionary TAC France 263 Portugal 66 EU 395 TAC 395 Species : Pollack Pollachius pollachius Zone : VI; EU and international waters of Vb; international waters of XII and XIV (POL/561214) Spain 6 Precautionary TAC France 190 Ireland 56 United Kingdom 145 EU 397 TAC 397 Species : Pollack Pollachius pollachius Zone : VII (POL/07.) Belgium 420 Precautionary TAC Article 13 of this Regulation applies. Spain 25 France 9 667 Ireland 1 030 United Kingdom 2 353 EU 13 495 TAC 13 495 Species : Pollack Pollachius pollachius Zone : VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 252 Precautionary TAC France 1 230 EU 1 482 TAC 1 482 Species : Pollack Pollachius pollachius Zone : VIIIc (POL/08C.) Spain 208 Precautionary TAC France 23 EU 231 TAC 231 Species : Pollack Pollachius pollachius Zone : IX and X; EU waters of CECAF 34.1.1 (POL/9/3411) Spain 273 Precautionary TAC Portugal 9 EU 282 TAC 282 Species : Saithe Pollachius virens Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc, and Subdivisions 22-32 (POK/2A34.) Belgium 32 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 3 788 Germany 9 565 France 22 508 The Netherlands 96 Sweden 520 United Kingdom 7 333 EU 43 842 Norway 49 476 (74) TAC 93 318 Species : Saithe Pollachius virens Zone : VI; EU and international waters of Vb, XII and XIV (POK/561214) Germany 543 Analytical TAC France 5 393 Ireland 429 United Kingdom 3 317 EU 9 682 TAC 9 682 Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (75) Analytical TAC EU 880 TAC Not relevant Species : Saithe Pollachius virens Zone : VII, VIII, IX and X; EU waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 Precautionary TAC Article 13 of this Regulation applies. France 1 375 Ireland 1 516 United Kingdom 446 EU 3 343 TAC 3 343 Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : EU waters of IIa and IV (T/B/2AC4-C) Belgium 340 Precautionary TAC Denmark 727 Germany 186 France 88 The Netherlands 2 579 Sweden 5 United Kingdom 717 EU 4 642 TAC 4 642 Species : Skates and rays Rajidae Zone : EU waters of IIa and IV (SRX/2AC4-C) Belgium 235 (76) (77) (78) Analytical TAC Denmark 9 (76) (77) (78) Germany 12 (76) (77) (78) France 37 (76) (77) (78) The Netherlands 201 (76) (77) (78) United Kingdom 903 (76) (77) (78) EU 1 397 (76) (78) TAC 1 397 (78) Species : Skates and rays Rajidae Zone : EU waters of IIIa (SRX/03-C.) Denmark 45 (79) (80) Analytical TAC Sweden 13 (79) (80) EU 58 (79) (80) TAC 58 (80) Species : Skates and rays Rajidae Zone : EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 1 027 (81) (82) (83) Analytical TAC Article 13 of this Regulation applies. Estonia 6 (81) (82) (83) France 4 612 (81) (82) (83) Germany 14 (81) (82) (83) Ireland 1 485 (81) (82) (83) Lithuania 24 (81) (82) (83) Netherlands 4 (81) (82) (83) Portugal 25 (81) (82) (83) Spain 1 241 (81) (82) (83) United Kingdom 2 941 (81) (82) (83) EU 11 379 (81) (82) (83) TAC 11 379 (82) Species : Skates and rays Rajidae Zone : EU waters of VIId (SRX/07D.) Belgium 80 (84) (85) (86) Analytical TAC France 670 (84) (85) (86) The Netherlands 4 (84) (85) (86) United Kingdom 133 (84) (85) (86) EU 887 (84) (85) (86) TAC 887 (85) Species : Skates and rays Rajidae Zone : EU waters of VIII and IX (SRX/89-C.) Belgium 9 (87) (88) Analytical TAC France 1 760 (87) (88) Portugal 1 426 (87) (88) Spain 1 435 (87) (88) United Kingdom 10 (87) (88) EU 4 640 (87) (88) TAC 4 640 (88) Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 2 Analytical TAC Germany 3 Estonia 2 Spain 2 France 31 Ireland 2 Lithuania 2 Poland 2 United Kingdom 123 EU 169 TAC 520 (89) Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 425 (92) (94) Article 3 of Regulation (EC) No 847/96 does not apply. Denmark 11 209 (92) (94) Germany 443 (92) (94) France 1 339 (92) (94) The Netherlands 1 348 (92) (94) Sweden 4 038 (90) (91) (92) (94) United Kingdom 1 248 (92) (94) EU 20 002 (90) (92) (94) Norway 169 019 (93) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. These are provisional quantities in accordance with Article 1(2) of this Regulation: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2011 and in December 2011 (MAC/*2A6.) Denmark 4 130 5 012 France 490 The Netherlands 490 Sweden 390 10 1 697 United Kingdom 490 Norway 3 000 Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 16 459 (96) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Spain 20 (96) Estonia 137 (96) France 10 974 (96) Ireland 54 861 (96) Latvia 101 (96) Lithuania 101 (96) The Netherlands 24 002 (96) Poland 1 159 (96) United Kingdom 150 870 (96) Not allocated 4 990 (97) EU 258 684 (96) (99) Norway 14 050 (95) (98) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. These are provisional quota in accordance with Article 1(2) of this Regulation. EU and Norwegian waters of IVa (MAC/*04A-C) During the periods from 1 January to 15 February 2011 and from 1 September to 31 December 2011 Norwegian waters of IIa (MAC/*2AN-) Germany 6 622 605 France 4 415 403 Ireland 22 074 2 017 The Netherlands 9 657 882 United Kingdom 60 706 5 548 EU 103 474 9 455 Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 24 372 (100) (101) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. France 162 (100) (101) Portugal 5 038 (100) (101) EU 29 572 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. These are provisional quotas in accordance with Article 1(2) of this Regulation. VIIIb (MAC/*08B.) Spain 2 047 France 14 Portugal 423 Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/24-N.) Denmark 11 240 (102) (103) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. EU 11 240 (102) (103) TAC Not relevant Species : Common sole Solea solea Zone : IIIa; EU waters of Subdivisions 22-32 (SOL/3A/BCD) Denmark 704 Analytical TAC Germany 41 (104) The Netherlands 68 (104) Sweden 27 EU 840 TAC 840 (105) Species : Common sole Solea solea Zone : EU waters of II and IV (SOL/24.) Belgium 1 171 Analytical TAC Denmark 535 Germany 937 France 234 The Netherlands 10 571 United Kingdom 602 EU 14 050 Norway 50 (106) TAC 14 100 Species : Common sole Solea solea Zone : VI; EU and international waters of Vb; international waters of XII and XIV (SOL/561214) Ireland 48 Precautionary TAC United Kingdom 12 EU 60 TAC 60 Species : Common sole Solea solea Zone : VIIa (SOL/07A.) Belgium 179 Analytical TAC France 2 Ireland 73 The Netherlands 56 United Kingdom 80 EU 390 TAC 390 Species : Common sole Solea solea Zone : VIIb and VIIc (SOL/7BC.) France 7 Precautionary TAC Article 13 of this Regulation applies. Ireland 37 EU 44 TAC 44 Species : Common sole Solea solea Zone : VIId (SOL/07D.) Belgium 1 306 Analytical TAC France 2 613 United Kingdom 933 EU 4 852 TAC 4 852 Species : Common sole Solea solea Zone : VIIe (SOL/07E.) Belgium 25 (107) Analytical TAC France 267 (107) United Kingdom 418 (107) EU 710 TAC 710 Species : Common sole Solea solea Zone : VIIf and VIIg (SOL/7FG.) Belgium 775 Analytical TAC France 78 Ireland 39 United Kingdom 349 EU 1 241 TAC 1 241 Species : Common sole Solea solea Zone : VIIh, VIIj, and VIIk (SOL/7HJK.) Belgium 35 Analytical TAC Article 13 of this Regulation applies. France 71 Ireland 190 The Netherlands 56 United Kingdom 71 EU 423 TAC 423 Species : Common sole Solea solea Zone : VIIIa and VIIIb (SOL/8AB.) Belgium 53 Analytical TAC Spain 10 France 3 895 The Netherlands 292 EU 4 250 TAC 4 250 Species : Sole Soleidae Zone : VIIIc, VIIId, VIIIe, IX and X; EU waters of CECAF 34.1.1 (SOX/8CDE34) Spain 403 Precautionary TAC Portugal 669 EU 1 072 TAC 1 072 Species : Sprat and associated by-catches Sprattus sprattus Zone : IIIa (SPR/03A.) Denmark 34 843 Precautionary TAC Germany 73 Sweden 13 184 EU 48 100 (108) TAC 52 000 Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 719 (112) Precautionary TAC Denmark 136 046 (112) Germany 1 719 (112) France 1 719 (112) The Netherlands 1 719 (112) Sweden 1 330 (109) (112) United Kingdom 5 672 (112) Not allocated 10 076 (113) EU 149 924 (112) (114) Norway 10 000 (110) TAC 170 000 (111) Species : Sprat Sprattus sprattus Zone : VIId and VIIe (SPR/7DE.) Belgium 27 Precautionary TAC Denmark 1 762 Germany 27 France 379 The Netherlands 379 United Kingdom 2 847 EU 5 421 TAC 5 421 Species : Spurdog/dogfish Squalus acanthias Zone : EU waters of IIIa (DGS/03A-C.) Denmark 0 Analytical TAC Sweden 0 EU 0 TAC 0 Species : Spurdog/dogfish Squalus acanthias Zone : EU waters of IIa and IV (DGS/2AC4-C) Belgium 0 (115) Analytical TAC Denmark 0 (115) Germany 0 (115) France 0 (115) The Netherlands 0 (115) Sweden 0 (115) United Kingdom 0 (115) EU 0 (115) TAC 0 (115) Species : Spurdog/dogfish Squalus acanthias Zone : EU and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (116) Analytical TAC Article 13 of this Regulation applies. Germany 0 (116) Spain 0 (116) France 0 (116) Ireland 0 (116) The Netherlands 0 (116) Portugal 0 (116) United Kingdom 0 (116) EU 0 (116) TAC 0 (116) Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 47 Precautionary TAC Denmark 20 447 Germany 1 805 (117) Spain 380 France 1 696 (117) Ireland 1 286 The Netherlands 12 310 (117) Portugal 43 Sweden 75 United Kingdom 4 866 (117) EU 42 955 (119) Norway 3 550 (118) TAC 46 505 Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 562 (120) (122) Analytical TAC Germany 12 142 (120) (121) (122) Spain 16 562 (122) France 6 250 (120) (121) (122) Ireland 40 439 (120) (122) The Netherlands 48 719 (120) (121) (122) Portugal 1 595 (122) Sweden 675 (120) (122) United Kingdom 14 643 (120) (121) (122) Not allocated 2 200 (123) EU 156 587 (122) (124) TAC 158 787 Species : Horse mackerel Trachurus spp. Zone : VIIIc (JAX/08C.) Spain 22 521 (125) (127) Analytical TAC France 390 (125) Portugal 2 226 (125) (127) EU 25 137 TAC 25 137 Species : Horse mackerel Trachurus spp. Zone : IX (JAX/09.) Spain 7 654 (128) (129) Analytical TAC Portugal 21 931 (128) (129) EU 29 585 TAC 29 585 Species : Horse mackerel Trachurus spp. Zone : X; EU waters of CECAF (130) (JAX/X34PRT) Portugal To be established (131) (132) Precautionary TAC EU To be established (133) TAC To be established (133) Species : Horse mackerel Trachurus spp. Zone : EU waters of CECAF (134) (JAX/341PRT) Portugal To be established (135) (136) Precautionary TAC EU To be established (137) TAC To be established (137) Species : Horse mackerel Trachurus spp. Zone : EU waters of CECAF (138) (JAX/341SPN) Spain To be established (139) Precautionary TAC EU To be established (140) TAC To be established (140) Species : Norway pout and associated by-catches Trisopterus esmarki Zone : IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 The Netherlands 0 EU 0 Norway 0 TAC 0 Species : Norway pout Trisopterus esmarki Zone : Norwegian waters of IV (NOP/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 0 EU 0 TAC Not relevant Species : Industrial fish Zone : Norwegian waters of IV (I/F/04-N.) Sweden 800 (141) (142) Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 800 TAC Not relevant Species : Combined quota Zone : EU waters of Vb, VI and VII (R/G/5B67-C) EU Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Norway 140 (143) TAC Not relevant Species : Other species Zone : Norwegian waters of IV (OTH/04-N.) Belgium 27 Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 2 500 Germany 282 France 116 The Netherlands 200 Sweden Not relevant (144) United Kingdom 1 875 EU 5 000 (145) TAC Not relevant Species : Other species Zone : EU waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) EU Not relevant Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Norway 2 720 (146) (147) TAC Not relevant (1) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (2) Provisional quota in accordance with Article 1(2) of this Regulation. (3) Unallocated quota in accordance with Article 1(3) of this Regulation. (4) At least 98 % of landings counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 () 4 () 5 () 6 () 7 () (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 185 398 43 117 United Kingdom 4 052 942 Germany 287 66 Sweden 6 808 1 583 EU 196 545 45 708 Norway 16 626 3 774 Non allocated 2 231 519 () To be established. (5) To be established. (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) Exclusively for by-catches. No directed fisheries are permitted under this quota. (8) Exclusively for by-catches. No directed fisheries are permitted under this quota. (9) To be fished in EU waters of IIa, IV, Vb, VI and VII. (10) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed 3 000 tonnes. (11) Including ling. The quotas for Norway are ling 6 490 tonnes, and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII. (12) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (13) Up to 50 % of this amount may be fished in EU waters of IV. (14) Provisional quota in accordance with Article 1(2) of this Regulation. (15) Unallocated quota in accordance with Article 1(3) of this Regulation. (16) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between IVa and IVb. (17) Up to 50 000 tonnes of which may be taken in EU waters of IVa and IVb. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) EU 50 000 (18) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (19) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (20) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (21) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (22) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (23) Up to 50 % of this quota may be taken in IVb. However, the use of this special condition must be notified in advance to the Commission (HER/*04B.). (24) Reference is to the herring stock in VIa, north of 56 ° 00 ² N and in that part of VIa which is situated east of 07 ° 00 ² W and north of 55 ° 00 ² N, excluding the Clyde. (25) Provisional quota in accordance with Article 1(2) of this Regulation. (26) Unallocated quota in accordance with Article 1(3) of this Regulation. (27) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (28) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (29) Article 6 of this Regulation applies. (30) Fixed at the same quantity as determined in accordance with footnote 2. (31) This zone is reduced by the area added to VIIg, VIIh, VIIj and VIIk bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (32) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (33) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 12 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. (34) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 12 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. (35) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) EU 19 363 (36) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (37) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 12 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. (38) Of which up to 5 % may be fished in: VI; EU and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (39) Of which up to 5 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (40) By-catches of cod, pollack and whiting and saithe are to be counted against the quota for these species. (41) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) EU 9 044 (42) Article 6 of this Regulation applies. (43) Fixed at the same quantity as determined in accordance with footnote 1. (44) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (45) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (46) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (47) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (48) Within an overall TAC of 55 105 tonnes for the northern stock of hake. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 EU 4 004 (49) Transfers of this quota may be effected to IV and EU waters of IIa. However, such transfers must be notified in advance to the Commission. (50) Within an overall TAC of 55 105 tonnes for the northern stock of hake. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 837 France 3 305 The Netherlands 6 EU 5 150 (51) Of which up to 68 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (52) Of which up to 68 % may be fished in Norwegian EEZ or in the fishery zone around Jan Mayen (WHB/*NZJM2). (53) To be counted against Norway's catch limits established under the Coastal States arrangement. (54) The catch in IV shall be no more than 1 615 tonnes, i.e. 25 % of Norway's access level. (55) Exclusively for by-catches. No directed fisheries are permitted under this quota. (56) To be fished in EU waters of IIa, IV, Vb, VI and VII. (57) Special rules apply in accordance with Article 1 of Regulation (EC) No 1288/2009 () and point 7 of Annex III to Regulation (EC) No 43/2009 (). (58) Council Regulation (EC) No 1288/2009 of 27 November 2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 (OJ L 347, 24.12.2009, p. 6). (59) Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (OJ L 22, 26.1.2009, p. 1). (60) Provisional quota in accordance with Article 1(2) of this Regulation. (61) Unallocated quota in accordance with Article 1(3) of this Regulation. (62) Exclusively for by-catches. No directed fisheries are permitted under this quota. (63) Exclusively for by-catches. No directed fisheries are permitted under this quota. (64) Quota may be fished in EU waters of IIIa and Subdivisions 22-32 only. (65) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes. (66) Including tusk. The quotas for Norway are ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII. (67) Provisional quota in accordance with Article 1(2) of this Regulation. (68) Unallocated quota in accordance with Article 1(3) of this Regulation. (69) Of which no more than the following quotas may be taken in VII (Porcupine Bank  Unit 16) (NEP/*07U16): Spain 75 France 305 Ireland 463 United Kingdom 411 EU 1 254 (70) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (71) Article 6 of this Regulation applies. (72) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep. (73) Fixed at the same quantity as determined in accordance with footnote 1. (74) May only be taken in EU waters of IV and in IIIa. Catches taken within this quota are to be deducted from Norway's share of the TAC. (75) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (76) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C), blonde ray (Raja brachyura) (RJH/2AC4-C), spotted ray (Raja montagui) (RJM/2AC4-C) and starry ray (Amblyraja radiata) (RJR/2AC4-C) shall be reported separately. (77) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres length overall. (78) Does not apply to common skate (Dipturus batis). Catches of this species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (79) Catches of cuckoo ray (Leucoraja naevus) (RJN/03-C.), thornback ray (Raja clavata) (RJC/03-C.), blonde ray (Raja brachyura) (RJH/03-C.), spotted ray (Raja montagui) (RJM/03-C.) and starry ray (Amblyraja radiata) (RJR/03-C.) shall be reported separately. (80) Does not apply to common skate (Dipturus batis). Catches of this species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (81) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/ 67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Leucoraja circularis) (RJI/67AKXD) and shagreen ray (Leucoraja fullonica) (RJF/67AKXD) shall be reported separately. (82) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis), Norwegian skate (Raja (Dipturus) nidarosiensis) and white skate (Rostroraja alba). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (83) Of which up to 5 % may be fished in EU waters of VIId (SRX/*07D.). (84) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and starry ray (Amblyraja radiata) (RJR/07D.) shall be reported separately. (85) Does not apply to common skate (Dipturus batis) and undulate ray (Raja undulata). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (86) Of which up to 5 % may be fished in EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). (87) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (88) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis) and white skate (Rostroraja alba). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (89) Of which 350 tonnes are allocated to Norway and are to be taken in the EU waters of IIa and VI. In VI this quantity may only be fished with long-lines. (90) Including 242 tonnes to be taken in Norwegian waters south of 62 ° N(MAC/*04N-). (91) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (92) May also be taken in Norwegian waters of IVa. (93) To be deducted from Norway's share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 47 197 tonnes. This quota may be fished in IVa only, except for 3 000 tonnes that may be fished in IIIa. (94) Provisional quota in accordance with Article 1(2) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. These are provisional quantities in accordance with Article 1(2) of this Regulation: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2011 and in December 2011 (MAC/*2A6.) Denmark 4 130 5 012 France 490 The Netherlands 490 Sweden 390 10 1 697 United Kingdom 490 Norway 3 000 (95) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh. (96) Provisional quota in accordance with Article 1(2) of this Regulation. (97) Unallocated quota in accordance with Article 1(3) of this Regulation. (98) An additional 33 804 tonnes of access quota may be fished by Norway North of 56 ° 30 ² N and counted against its catch limit. (99) Includes 539 tonnes of quota omitted from the 2010 fishing opportunities. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. These are provisional quota in accordance with Article 1(2) of this Regulation. EU and Norwegian waters of IVa (MAC/*04A-C) During the periods from 1 January to 15 February 2011 and from 1 September to 31 December 2011 Norwegian waters of IIa (MAC/*2AN-) Germany 6 622 605 France 4 415 403 Ireland 22 074 2 017 The Netherlands 9 657 882 United Kingdom 60 706 5 548 EU 103 474 9 455 (100) Quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. (101) Provisional quota in accordance with Article 1(2) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. These are provisional quotas in accordance with Article 1(2) of this Regulation. VIIIb (MAC/*08B.) Spain 2 047 France 14 Portugal 423 (102) Catches taken in IVa (MAC/*04.) and in international waters of IIa (MAC/*02A-N.) to be reported separately. (103) Provisional quota in accordance with Article 1(2) of this Regulation. (104) Quota may be fished in EU waters of IIIa, Subdivisions 22-32 only. (105) Of which no more than 744 tonnes may be fished in IIIa. (106) May be fished only in EU waters of IV. (107) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 5 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. (108) At least 95 % of landings counted against the TAC must be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the TAC. (109) Including sandeel. (110) May only be fished in EU waters of IV. (111) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2011. (112) Provisional quota in accordance with Article 1(2) of this Regulation. (113) Unallocated quota in accordance with Article 1(3) of this Regulation. (114) At least 98 % of landings counted against the TAC must be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the TAC. (115) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. Catches of these species shall be promptly released unharmed to the extent practicable. (116) Catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included. Catches of these species shall be promptly released unharmed to the extent practicable. (117) Up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: EU waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV. However, the use of this special condition must be notified in advance to the Commission (JAX/*2A-14). (118) May only be fished in EU waters of IV. (119) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC. (120) Up to 5 % of this quota fished in EU waters of divisions IIa or IVa before 30 June 2011 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*4BC7D). (121) Up to 5 % of this quota may be fished in division VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07D.). (122) Provisional quota in accordance with Article 1(2) of this Regulation. (123) Unallocated quota in accordance with Article 1(3) of this Regulation. (124) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC. (125) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98 (), no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (126) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (127) Up to 5 % of this quota may be fished in zone IX. However, the use of this special condition must be notified in advance to the Commission (JAX/*09.). (128) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (129) Up to 5 % of this quota may be fished in zone VIIIc. However, the use of this special condition must be notified in advance to the Commission (JAX/*08C). (130) Waters adjacent to the Azores. (131) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (132) Article 6 of this Regulation applies. (133) Fixed at the same quantity as determined in accordance with footnote 3. (134) Waters adjacent to Madeira. (135) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (136) Article 6 of this Regulation applies. (137) Fixed at the same quantity as determined in accordance with footnote 3. (138) Waters adjacent to the Canary Islands. (139) Article 6 of this Regulation applies. (140) Fixed at the same quantity as determined in accordance with footnote 2. (141) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (142) Of which no more than 400 tonnes of horse mackerel. (143) Taken with long-lines only, including grenadiers, rat tails, Mora mora and greater fork beard. (144) Quota allocated by Norway to Sweden of other species at a traditional level. (145) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (146) Limited to IIa and IV. (147) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 0 and 1 Species : Snow crab Chionoecetes spp. Zone : Greenland waters of NAFO 0 and 1 (PCR/N01GRN) Ireland 62 Spain 437 EU 499 TAC Not relevant Species : Herring Clupea harengus Zone : EU, Norwegian and international waters of I and II (HER/1/2.) Belgium 22 (1) Analytical TAC Denmark 22 039 (1) Germany 3 859 (1) Spain 73 (1) France 951 (1) Ireland 5 705 (1) The Netherlands 7 886 (1) Poland 1 115 (1) Portugal 73 (1) Finland 341 (1) Sweden 8 166 (1) United Kingdom 14 089 (1) EU 64 319 (1) Norway 602 680 (2) TAC 988 000 Special condition: Within the limits of the abovementioned EU share of the TAC (64 319 tonnes), no more than 57 887 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 1 707 Analytical TAC Article 3 of Regulation (EU) No 847/96 does not apply. Article 4 of Regulation (EU) No 847/96 does not apply. Greece 211 Spain 1 904 Ireland 211 France 1 567 Portugal 1 904 United Kingdom 6 623 EU 14 127 TAC Not relevant Species : Cod Gadus morhua Zone : Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV (COD/N01514) Germany 2 045 (3) (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 455 (3) (4) EU 2 500 (3) (4) (5) TAC Not relevant Species : Cod Gadus morhua Zone : I and IIb (COD/1/2B.) Germany 4 703 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Spain 11 397 France 2 066 Poland 2 136 Portugal 2 378 United Kingdom 3 045 Other Member States 250 (6) EU 25 975 (7) TAC 689 000 Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (C/H/05B-F.) Germany 0 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (8) United Kingdom 0 (8) EU 0 (8) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV (HAL/514GRN) Portugal 1 000 (9) EU 1 075 (10) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 0 and 1 (HAL/N01GRN) EU 75 (11) TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb (CAP/02B.) EU 0 TAC 0 Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) All Member States 0 Not allocated 5 326 EU 15 400 (12) (13) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II (HAD/1N2AB.) Germany 289 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 174 United Kingdom 887 EU 1 350 TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (15) France 0 (15) The Netherlands 0 (15) United Kingdom 0 (15) EU 0 (15) TAC 40 100 (14) Species : Ling and Blue ling Molva molva and Molva dypterygia Zone : Faroese waters of Vb (B/L/05B-F.) Germany 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (17) United Kingdom 0 (17) EU 0 (16) (17) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 1 216 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 1 216 (19) Not allocated 1 468 (20) EU 7 000 (18) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of NAFO 0 and 1 (PRA/N01GRN) Denmark 2 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 2 000 EU 4 000 TAC Not relevant Species : Saithe Pollachius virens Zone : Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 328 United Kingdom 182 EU 2 550 TAC Not relevant Species : Saithe Pollachius virens Zone : International waters of I and II (POK/1/2INT) EU 0 TAC Not relevant Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (21) France 0 (21) The Netherlands 0 (21) United Kingdom 0 (21) EU 0 (21) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (22) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 25 (22) EU 50 (22) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : International waters of I and II (GHL/1/2INT) EU 0 TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 5 789 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 305 Not allocated 82 EU 7 000 (23) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 0 and 1 (GHL/N01GRN) Germany 1 685 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Not allocated 165 EU 2 650 (24) TAC Not relevant Species : Redfish Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214.) Estonia To be established (25) (26) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany To be established (25) (26) Spain To be established (25) (26) France To be established (25) (26) Ireland To be established (25) (26) Latvia To be established (25) (26) The Netherlands To be established (25) (26) Poland To be established (25) (26) Portugal To be established (25) (26) United Kingdom To be established (25) (26) EU To be established (25) (26) TAC To be established (25) (26) Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II (RED/1N2AB.) Germany 766 (27) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Spain 95 (27) France 84 (27) Portugal 405 (27) United Kingdom 150 (27) EU 1 500 (27) TAC Not relevant Species : Redfish Sebastes spp. Zone : International waters of I and II (RED/1/2INT) EU Not relevant (28) (29) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. TAC 7 900 Species : Redfish Sebastes spp. Zone : Greenland waters of V and XIV (RED/514GRN) Germany To be established (30) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France To be established (30) United Kingdom To be established (30) EU To be established (30) (31) (32) TAC Not relevant Species : Redfish Sebastes spp. Zone : Icelandic waters of Va (RED/05A-IS) Belgium 0 (33) (34) (35) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (33) (34) (35) France 0 (33) (34) (35) United Kingdom 0 (33) (34) (35) EU 0 (33) (34) (35) TAC Not relevant Species : Redfish Sebastes spp. Zone : Faroese waters Vb (RED/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 United Kingdom 0 EU 0 TAC Not relevant Species : By-catches Zone : Greenland waters of NAFO 0 and 1 (XBC/N01GRN) EU 2 300 (36) (37) TAC Not relevant Species : Other species (38) Zone : Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 47 (38) United Kingdom 186 (38) EU 350 (38) TAC Not relevant Species : Other species (39) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 (40) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (40) United Kingdom 0 (40) EU 0 (40) TAC Not relevant Species : Flatfish Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 (41) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (41) United Kingdom 0 (41) EU 0 (41) TAC Not relevant (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EU waters north of 62 ° N. Special condition: Within the limits of the abovementioned EU share of the TAC (64 319 tonnes), no more than 57 887 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) (3) May be fished East or West. In East Greenland the fishery is permitted only from 1 July  31 December 2011. (4) The fishery shall be conducted with 100 % observer coverage and with VMS. A maximum of 70 % of the quota must be taken in one of the areas below. In addition, a minimum effort of 20 hauls of at least 45 minutes fishing time should be conducted in each area: Area Boundary 1. East Greenland North of 64 ° N East of 44 ° W 2. East Greenland South of 64 ° N East of 44 ° W 3. West Greenland West of 44 ° W (5) The fishery may be carried out with a maximum of 3 vessels. (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) Provisional quota in accordance with Article 1(2) of this Regulation. (9) To be fished by no more than six EU demersal long-liners targeting Atlantic halibut. Catches of associated species to be counted against this quota. (10) Of which 75 tonnes to be fished only with long-lines, are allocated to Norway. (11) Of which 75 tonnes to be fished with long-lines, are allocated to Norway. (12) Of which 10 074 tonnes are allocated to Iceland. (13) To be fished until 30 April 2011. (14) TAC agreed by the Union, Faroe Islands, Norway and Iceland. (15) Provisional quota in accordance with Article 1(2) of this Regulation. (16) By-catch of maximum of 0 tonnes of roundnose grenadier and black scabbard fish to be counted against this quota. (17) Provisional quota in accordance with Article 1(2) of this Regulation. (18) Of which 3 100 tonnes are allocated to Norway. (19) Provisional quota in accordance with Article 1(2) of this Regulation. (20) Unallocated quota in accordance with Article 1(3) of this Regulation. (21) Provisional quota in accordance with Article 1(2) of this Regulation. (22) Only as by-catch. (23) Of which 824 tonnes are allocated to Norway. (24) Of which 800 tonnes are allocated to Norway to be fished in NAFO 1 only. (25) Pending the recommendations to be adopted in the context of NEAFC. (26) May not be fished from 1 January to 1 April 2011. (27) Only as by-catch. (28) The fishery will only take place within the period from 15 August to 30 November 2011. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From this date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (29) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (30) May only be fished by pelagic trawl. May be fished East or West. (31) Of which pm tonnes are allocated to Norway. (32) Pending the recommandations to be adopted in the context of NEAFC. (33) Including unavoidable by-catches (cod not allowed). (34) To be fished between July and December 2011. (35) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2011. (36) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the fishing authorisation. May be fished East or West. (37) Of which 120 tonnes of roundnose grenadier are allocated to Norway to be fished in V, XIV and NAFO 1 only. (38) Only as by-catch. (39) Excluding fish species of no commercial value. (40) Provisional quota in accordance with Article 1(2) of this Regulation. (41) Provisional quota in accordance with Article 1(2) of this Regulation. ANNEX IC NORTH WEST ATLANTIC NAFO Convention Area All TACs and associated conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL (COD/N2J3KL) EU 0 (1) TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO (COD/N3NO.) EU 0 (3) TAC 0 (3) Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 111 Germany 449 Latvia 111 Lithuania 111 Poland 379 Spain 1 448 France 200 Portugal 1 947 United Kingdom 947 EU 5 703 TAC 10 000 Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL (WIT/N2J3KL) EU 0 (4) TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO (WIT/N3NO.) EU 0 (5) TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M (PLA/N3M.) EU 0 (6) TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO (PLA/N3LNO.) EU 0 (7) TAC 0 (7) Species : Shortfin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) EU (8) (9) TAC 34 000 Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO (YEL/N3LNO.) EU 0 (10) (11) TAC 17 000 Species : Capelin Mallotus villosus Zone : NAFO 3NO (CAP/N3NO.) EU 0 (12) TAC 0 (12) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (13) (PRA/N3L.) Estonia 214 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 214 Lithuania 214 Poland 214 Other Member States 214 (14) EU 1 069 TAC 19 200 Species : Northern prawn Pandalus borealis Zone : NAFO 3M (15) (PRA/*N3M.) TAC Not relevant (16) (18) Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 344,8 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 352,3 Latvia 48,5 Lithuania 24,6 Spain 4 722 Portugal 1 973,8 EU 7 466 TAC 12 734 Species : Skate Rajidae Zone : NAFO 3LNO (SRX/N3LNO.) Spain 5 833 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 1 132 Estonia 485 Lithuania 106 EU 7 556 TAC 12 000 Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 297 Germany 203 Latvia 297 Lithuania 297 EU 1 094 TAC 6 000 Species : Redfish Sebastes spp. Zone : NAFO 3M (RED/N3M.) Estonia 1 571 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 513 (19) Spain 233 (19) Latvia 1 571 (19) Lithuania 1 571 (19) Portugal 2 354 (19) EU 7 813 (19) TAC 10 000 (19) Species : Redfish Sebastes spp. Zone : NAFO 3O (RED/N3O.) Spain 1 771 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 5 229 EU 7 000 TAC 20 000 Species : Redfish Sebastes spp. Zone : NAFO Subarea 2, Divisions IF and 3K (RED/N1F3K.) Latvia 269 Lithuania 2 234 TAC 2 503 Species : White hake Urophycis tenuis Zone : NAFO 3NO (HKW/N3NO.) Spain 1 528 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 2 001 EU 3 529 TAC 6 000 (1) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007 (). (2) Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (OJ L 318, 5.12.2007, p. 1). (3) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (4) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (5) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (6) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (7) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (8) To be fished between 1 July and 31 December 2011. (9) No specified Union's share. An amount of 29 458 tonnes is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. (10) Despite having access to a shared quota of 85 tonnes for the Union, it is decided to set this amount to 0. No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (11) Catches taken by vessels under this quota shall be reported to the flag Member State and communicated to the Executive Secretary of NAFO via the Commission at 24-hour intervals. (12) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (13) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (14) Except Estonia, Latvia, Lithuania and Poland. (15) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2011 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (16) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94 (). Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the number of fishing days and the catches made in Division 3M and in the areas defined in footnote 1. (17) Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (OJ L 171, 6.7.1994, p. 7). (18) No direct fishing is permitted under this quota. This species may be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (19) This quota is subject to compliance with the TAC of 10 000 tonnes established for this stock for all NAFO Contracting Parties. Upon exhaustion of the TAC, the directed fishery for this stock must be stopped irrespective of the level of catches. ANNEX ID HIGHLY MIGRATORY FISH  All areas TACs in these areas are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT. Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045W) Cyprus 66,98 (5) Greece 124,37 Spain 2 411,01 (2) (5) France 958,42 (2) (3) (5) Italy 1 787,91 (5) (6) Malta 153,99 (5) Portugal 226,84 Other Member States 26,90 (1) EU 5 756,41 (2) (3) (5) (6) TAC 12 900 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 7 184,1 Portugal 1 480,0 Other Member States 332,9 (7) EU 8 996,9 TAC 13 700 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 967,3 Portugal 351,2 EU 5 318,5 TAC 15 000 Species : Northern albacore Thunnus alalunga Zone : Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 3 553,9 (10) Spain 15 996,9 (10) France 5 562,1 (10) United Kingdom 273,9 (10) Portugal 2 530,0 (10) Ã U 27 916,8 (8) TAC 28 000 Species : Southern albacore Thunnus alalunga Zone : Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 943,7 France 311 Portugal 660 EU 1 914,7 TAC 29 900 Species : Bigeye tuna Thunnus obesus Zone : Atlantic Ocean (BET/ATLANT) Spain 15 799,6 France 9 017,7 Portugal 5 049,7 EU 29 867 TAC 85 000 Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean (BUM/ATLANT) Spain 34 Portugal 69 EU 103 TAC Not relevant Species : White marlin Tetrapturus albidus Zone : Atlantic Ocean (WHM/ATLANT) Spain 28,5 Portugal 18 EU 46,5 TAC Not relevant (1) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (2) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 350,51 France 158,14 EU 508,65 (3) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): Francen 45 () EU 45 () This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (4) This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (5) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 48,22 France 47,57 Italy 37,55 Cyprus 1,34 Malta 3,08 EU 137,77 (6) Within this TAC, the following the catch limit and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 37,55 EU 37,55 (7) Except Spain and Portugal, and only as by-catch. (8) The number of EU vessels fishing for northern albacore as a target species is fixed to 1 253 in accordance with Article 12 of Regulation (EC) No 520/2007 () (9) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (10) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX IE ANTARCTIC CCAMLR Convention Area These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing must cease due to TAC exhaustion. Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic (ANI/F483.) TAC 2 305 Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 78 (2) Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic (TOP/F483.) TAC 3 000 (3) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A) 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B) 900 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C) 2 100 Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic North (TOP/F484N.) TAC 40 (4) Species : Antarctic toothfish Dissostichus spp. Zone : FAO 48.4 Antarctic South (TOP/F484S.) TAC 30 (5) Species : Antarctic toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic (TOP/F5852.) TAC 2 550 (6) Species : Krill Euphausia superba Zone : FAO 48 (KRI/F48.) TAC 5 610 000 (7) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/F48.1.) 155 000 Division 48.2 (KRI/F48.2.) 279 000 Division 48.3 (KRI/F48.3.) 279 000 Division 48.4 (KRI/F48.4.) 93 000 Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 (8) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 (9) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W) 1 448 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E) 1 080 000 Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (10) (11) Species : Crabs Paralomis spp. Zone : FAO 48.3 Antarctic (PAI/F483.) TAC 1 600 (12) Species : Grenadiers Macrourus spp. Zone : FAO 58.5.2 Antarctic (GRV/F5852.) TAC 360 (13) (14) Species : Other species Zone : FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (15) (16) Species : Skates and rays Rajidae Zone : FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (17) (18) Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic (LIC/F5852.) TAC 150 (19) (20) (1) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (3) This TAC is applicable for longline fishery for the period from 1 May to 31 August 2011 and for pot fishery for the period from 1 December 2010 to 30 November 2011. (4) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (5) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (6) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (7) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (8) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (9) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (10) Only as by-catch. (11) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (12) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (13) Only as by-catch. (14) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (15) Only as by-catch. (16) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (17) Only as by-catch. (18) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. (19) Only as by-catch. (20) This TAC is applicable for the period from 1 December 2010 to 30 November 2011. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO Convention Area These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing must cease due to TAC exhaustion. Species : Alfonsinos Beryx spp. Zone : SEAFO (ALF/SEAFO) TAC 200 Analytical TAC Species : Deep-sea red crab Chaceon maritae Zone : SEAFO Sub-Division B1 (1) (CGE/F47NAM) TAC 200 Analytical TAC Species : Deep-sea red crab Chaceon maritae Zone : SEAFO, excluding Sub-Division B1 (CGE/F47X) TAC 200 Analytical TAC Species : Patagonian toothfish Dissostichus eleginoides Zone : SEAFO (TOP/SEAFO) TAC 230 Analytical TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 Analytical TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Analytical TAC (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (2) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX IG SOUTHERN BLUEFIN TUNA  All areas Species : Southern bluefin tuna Thunnus maccoyii Zone : All areas (SBF/F41-81) EU 10 (1) Analytical TAC TAC 9 449 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC Convention Area Species : Swordfish Xiphias gladius Zone : WCPFC Convention Area south of 20 ° S (SWO/F7120S) EU To be established Analytical TAC TAC To be established ANNEX IJ SPRFMO Convention Area Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany To be established (1) The Netherlands To be established (1) Lithuania To be established (1) Poland To be established (1) EU To be established (1) (1) Quotas to be established following the outcome of the 2nd Preparatory Conference for the SPRFMO Commission scheduled on 24-28 January 2011. ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF CERTAIN STOCKS IN ICES DIVISIONS IIIa, VIa, VIIa, VIId, ICES SUBAREA IV AND EU WATERS OF ICES DIVISIONS IIa AND Vb 1. Scope 1.1. This Annex shall apply to EU vessels carrying on board or deploying any of the gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas referred to in point 2 of that Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres length overall. These vessels shall not be required to carry special fishing permits issued in accordance with Article 7 of Regulation (EC) No 1627/94. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2011, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the regulated gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and geographical areas referred to in point 2 of that Annex shall apply. 3. Maximum allowable fishing effort 3.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the 2011 management period, from 1 February 2011 to 31 January 2012, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 3.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 4. Member States obligations 4.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 4.2. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 of this Annex and, for the purpose of sole and plaice management, as ICES subarea IV. 5. Allocation of fishing effort 5.1. If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it shall not permit fishing with a regulated gear in any of the geographical areas to which this Annex applies by any of its vessels which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 4 of this Annex. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Communication of relevant data 6.1. Without prejudice to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States shall transmit to the Commission, on its request, the data on fishing effort deployed by their fishing vessels in the previous month and the months before, using the reporting format set out in Appendix 2. 6.2. The data shall be sent to the appropriate electronic mailbox address, which the Commission shall communicate to the Member States. When a data transfer to the Fisheries Data Exchange System (or any future data system decided by the Commission) will become operational, the Member State shall transmit the data to the system before the fifteenth of each month, referring to the effort deployed up to the end of the previous month. The Commission shall notify Member States the date at which the system shall be used for transmission at least two months in advance of the first due date. The first fishing effort declaration that will be sent to the system shall include the effort deployed since 1 February 2011. Member States shall transmit to the Commission, on its request, the data on fishing effort deployed by their fishing vessels during the month of January 2011. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA Maximum allowable fishing effort in kilowatt days Geographical area Regulated gear DK DE SE (a) Kattegat TR1 197 929 4 212 16 610 TR2 1 106 722 6 987 436 675 TR3 441 872 0 490 BT1 0 0 0 BT2 0 0 0 GN 115 456 26 534 13 102 GT 22 645 0 22 060 LL 1 100 0 25 339 Geographical area Regulated gear BE DK DE ES FR IE NL SE UK (b) Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; ICES subarea IV and EU waters of ICES division IIa; ICES division VIId TR1 1 094 4 139 276 1 073 668 1 722 1 840 286 192 314 506 210 348 7 561 687 TR2 236 768 3 474 212 436 666 0 7 942 312 13 418 914 458 738 473 6 268 834 TR3 0 2 545 009 257 0 101 316 0 36 617 1 024 8 482 BT1 1 427 574 1 157 265 29 271 0 0 0 999 808 0 1 739 759 BT2 5 818 587 84 053 1 525 679 0 1 230 378 0 31 303 634 0 6 710 298 GN 163 531 2 307 977 224 484 0 342 579 0 438 664 74 925 546 303 GT 0 224 124 467 0 4 338 315 0 0 48 968 14 004 LL 0 56 312 0 245 125 141 0 0 110 468 134 880 Geographical area Regulated gear BE FR IE NL UK (c) ICES division VIIa TR1 0 64 257 44 719 0 452 789 TR2 13 554 992 584 047 0 1 450 985 TR3 0 0 1 422 0 0 BT1 0 0 0 0 0 BT2 843 782 0 514 584 200 000 111 693 GN 0 471 18 255 0 5 970 GT 0 0 0 0 158 LL 0 0 0 0 70 614 Geographical area Regulated gear BE DE ES FR IE UK (d) ICES division VIa and EU waters of ICES division Vb TR1 0 8 363 0 1 980 786 166 010 1 377 697 TR2 0 0 0 34 926 479 043 2 972 845 TR3 0 0 0 0 273 16 027 BT1 0 0 0 0 0 117 544 BT2 0 0 0 0 3 801 4 626 GN 0 35 442 13 836 150 198 5 697 213 454 GT 0 0 0 0 1 953 145 LL 0 0 1 402 142 163 130 4 250 630 040 Appendix 2 to Annex IIA Table II Reporting format Member State Gear Area Year Month Cumulative declaration (1) (2) (3) (4) (5) (6) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Member State 3  Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 3  One of the following gear types TR1 TR2 TR3 BT1 BT2 GN GT LL (3) Area 8 L One of the following areas 03AS 02A0407D 07A 06A (4) Year 4  The year of the month for which the declaration is done (5) Month 2  Month for which the fishing effort declaration is done (expressed by two digits between 01 and 12) (6) Cumulative declaration 13 R Cumulative amount of fishing effort expressed in kilowatt days from 1 January of the year (4) until the end of the month (5) (1) Information relevant for transmission of data by fixed-length formatting. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIc AND IXa EXCLUDING THE GULF OF CADIZ 1. Scope This Annex shall apply to EU vessels of 10 metres length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines, and present in ICES divisions VIIIc and IXa excluding the Gulf of Cadiz. 2. Definitions For the purposes of this Annex: (a) gear grouping means the grouping of trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions VIIIc and IXa excluding the Gulf of Cadiz; (d) 2011 management period means the period from 1 February 2011 to 31 January 2012; (e) special conditions means the special conditions set out in point 5.2. of this Annex. 3. Vessels concerned by fishing effort limitations 3.1. A Member State shall not authorise fishing with a regulated gear in the area by any of its vessels which have no record of such fishing activity in the years 2002 to 2010 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 3.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with a regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 10 or 11 of this Annex. 4. General obligations and limitation in activity 4.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 4.2. Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, EU vessels flying its flag shall be present within the area for no more than the number of days specified in point 5 of this Annex. 4.3. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area defined in point 2 of this Annex. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 5. Maximum number of days 5.1. During the 2011 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. For the purposes of fixing the maximum number of days at sea an EU vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in the year 2008 or 2009 made by the vessel shall represent less than 5 tonnes or less than 3 % according to the landings in live weight consigned in the fishing logbook; and (b) the total landings of Norway lobster in the year 2008 or 2009 made by the vessel shall represent less than 2,5 tonnes according to the landings in live weight consigned in the fishing logbook. 5.3. The special conditions referred to in point 5.2. might be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the weights specified in point 5.2. 5.4. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. By that system it may authorise any vessel concerned for any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions referred to in point 5.2. is respected. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if this point were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 5.5. A Member State wishing to benefit from the system referred to in point 5.4. shall submit a request to the Commission with reports in electronic format containing for the gear grouping and special conditions as laid down in Table I the details of the calculation based on:  list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power,  track records of 2008 and 2009 for such vessels reflecting the catch composition defined in special conditions referred to in point 5.2.(a) or (b), if these vessels are qualified for such special conditions,  the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 5.4. On the basis of that description, the Commission may authorise that Member State to benefit from the system referred to in point 5.4. 6. Management periods 6.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 6.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. Where a Member State authorises vessels to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 4.1. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 7. Allocation of additional days for permanent cessation of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place between 1 February 2010 and 31 January 2011 either in accordance with Article 7 of Regulation (EC) No 2792/1999 (1), Article 23 of Regulation (EC) No 1198/2006 (2) or resulting from other circumstances duly motivated by Member States. Any vessels for which it can be demonstrated that they have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gears in question shall be divided by the effort expended by all vessels using those gears during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 3 or 5.3. of this Annex, or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.2. Member States wishing to benefit from the allocations referred to in point 7.1. shall submit a request to the Commission with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on:  lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power,  the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 7.3. On the basis of such a request the Commission may amend the number of days defined in point 5.1. for that Member State in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 7.4. During the 2011 management period, a Member State may re-allocate those additional numbers of days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 5.2.(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 7.5. Any additional number of days resulting from a permanent cessation of fishing activities allocated by the Commission for the 2010 management period shall be included in the maximum number of days per Member State shown in Table I and shall be allocated to the gear groupings in Table I and shall be subject to the adjustment in days at sea ceilings resulting from this Regulation for the 2011 management period. 7.6. By way of derogation from points 7.1., 7.2. and 7.3., the Commission may exceptionally grant a Member State an allocation of additional days during the 2011 management period on the basis of permanent cessation of fishing activities that have taken place from 1 February 2004 to 31 January 2010 and which have not been the subject of a prior request for additional days. 8. Allocation of additional days for enhanced scientific observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying onboard any regulated gear may be allocated to Member States by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (3) and its implementing rules for national programmes. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 8.2. Member States wishing to benefit from the allocations referred to in point 8.1. shall submit a description of their enhanced scientific observer coverage programme to the Commission for approval. 8.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 5.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 8.4. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. 9. Special conditions for the allocation of days 9.1. If a vessel has received an unlimited number of days resulting from compliance with the special conditions, the vessel's landings in the 2011 management period shall not exceed 5 tonnes live weight of hake and 2,5 tonnes live weight of Norway lobster. 9.2. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special condition. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines ES 158 FR 142 PT 172 5.2.(a) and 5.2.(b) Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS 10. Transfer of days between vessels flying the flag of a Member State 10.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 10.2. The total number of days present within the area transferred under point 10.1. multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2008 and 2009 multiplied by the engine power in kilowatts of that vessel. 10.3. The transfer of days as described in point 10.1. shall be permitted only between vessels operating with any regulated gear and during the same management period. 10.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 10.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 11. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 3.1., 3.2., and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, the details of the transfer, including the number of days, the fishing effort and, where applicable, the fishing quotas relating thereto. REPORTING OBLIGATIONS 12. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kW. 13. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with the data referred to in point 12 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2010 and 2011 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 EU fishing fleet register number Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros must be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 5.2.(a) or (b) of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (OJ L 337, 30.12.1999, p. 10). (2) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (3) OJ L 60, 5.3.2008, p. 1. (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (OJ L 132, 21.5.1987, p. 9). ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS ICES DIVISION VIIe GENERAL PROVISIONS 1. Scope 1.1. This Annex shall apply to EU vessels of 10 metres length overall or more carrying on board or deploying any of the gears referred to in point 2, and present in ICES division VIIe. For the purposes of this Annex, a reference to the 2011 management period means the period from 1 February 2011 to 31 January 2012. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole according to the fishing logbook in 2004 shall be exempt from this Annex on condition that: (a) such vessels catch less than 300 kg live weight of sole during the 2011 management period; (b) such vessels do not tranship any fish at sea to another vessel; and (c) each Member State concerned make a report to the Commission by 31 July 2011 and 31 January 2012 on these vessels track records for sole in 2004 and catches of sole in 2011. When either of these conditions is not met, the vessels concerned shall with immediate effect cease to be exempt from this Annex. 2. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) beam trawls of mesh size equal to or greater than 80 mm; (b) static nets including gill-nets, trammel-nets and tangle-nets with mesh size less than 220 mm. 3. General obligations and limitation in activity 3.1. Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 3.2. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the ICES division VIIe. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. Vessels using gear types identified in point 2 and fishing in areas defined in point 1 shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 4.2. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gears referred to in point 2 in the area by any of its vessels which have no record of such fishing activity in the years 2002 to 2010 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 4.3. However, a vessel with a track record of using a gear belonging to a grouping of fishing gears referred to in point 2 may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.4. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear referred to in point 2, unless the vessel is allocated a quota after a transfer as permitted in accordance with the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea in accordance with point 10 or 11 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gears referred to in point 2, fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in point 6. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 6. Maximum number of days 6.1. During the 2011 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board and used any one of the fishing gears referred to in point 2 is shown in Table I. 6.2. During the 2011 management period, a Member State may manage its fishing effort allocation according to a kilowatt days system. By that system it may authorise any vessel concerned to be present within the area for a maximum number of days which is different from that set out in Table I for any one of the groupings of fishing gears laid down in that Table, provided that the overall amount of kilowatt days corresponding to such a grouping is respected. For a specific grouping of fishing gears, the overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of the Member State concerned and qualified for that specific grouping. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if this point were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.2. shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on:  list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power,  the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.2. On the basis of that description, the Commission may authorise that Member State to benefit from the system referred to in point 6.2. 7. Management periods 7.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 7.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. In case that a Member State authorises vessels to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 3. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area that do not coincide with the end of a 24-hours period. 8. Allocation of additional days for permanent cessations of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the geographical area when carrying on board any of the gears referred to in point 2 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008 (1), or resulting from other circumstances duly motivated by Member States. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.2. or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.2. Member States wishing to benefit from the allocations referred to in point 8.1. shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on:  lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power,  the fishing activity deployed by such vessels in 2003 calculated in days at sea by concerned grouping of fishing gears. 8.3. On the basis of such a request the Commission may amend the number of days defined in point 6.2. for that Member State in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 8.4. During the 2011 management period, a Member State may re-allocate those additional numbers of days at sea to all or parts of the vessels remaining in fleet and qualified for the relevant grouping of fishing gears. 8.5. A Member State may not re-allocate in the 2011 management period any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission, unless the Commission has taken a decision that reassesses those additional numbers of days on the basis of the current gear groupings and limitations in days at sea. Upon the Member State's request to reassess the number of days, the Member State is provisionally authorised to reallocate 50 % of the additional number of days, until the Commission takes its decision. 9. Allocation of additional days for enhanced scientific observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 2 may be allocated between 1 February 2011 and 31 January 2012 to Member States by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and Regulation (EC) No 665/2008 (2) for national programmes. Observers shall be independent from the owner, the master of the fishing vessel and any crew member. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1. shall submit a description of their enhanced scientific observer coverage programme to the Commission for approval. 9.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 6.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 9.4. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. Table I Maximum number of days a vessel may be present within the area by gear grouping per year Gear point 2 Denomination Only the gear groupings as defined in point 2 are used Western Channel 2(a) Beam trawls of mesh size  ¥ 80 mm 164 2(b) Static nets with mesh size < 220 mm 164 EXCHANGES OF FISHING EFFORT ALLOCATIONS 10. Transfer of days between fishing vessels flying the flag of a Member State 10.1. A Member State may permit any of its fishing vessels flying its flag to transfer days present within the area for which it has been authorised to another of its vessels flying its flag within the area provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 10.2. The total number of days present within the area, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 10.3. The transfer of days as described in point 10.1. shall be permitted only between vessels operating within the same gear grouping referred to in point 2 and during the same management period. 10.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. A detailed format of spreadsheet for making these reports available to the Commission may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 11. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2., 4.4., 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, as a preliminary they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the fishing quotas relating thereto, as agreed between them. REPORTING OBLIGATIONS 12. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 13. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with the data referred to in point 12 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2010 and 2011 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Member State Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (3) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Year 4 Either 2006 or 2007 or 2008 or 2009 or 2010 or 2011 (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 EU fishing fleet register number Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros must be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (2) Commission Regulation (EC) No 665/2008 of 14 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 199/2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 186, 15.7.2008, p. 3). (3) Information relevant for transmission of data by fixed-length formatting. (4) Information relevant for transmission of data by fixed-length formatting. ANNEX IID FISHING OPPORTUNITIES FOR VESSELS FISHING FOR SANDEEL IN ICES DIVISIONS IIa, IIIa AND ICES SUBAREA IV 1. The conditions laid down in this Annex shall apply to EU vessels fishing in EU waters of ICES divisions IIa, IIIa and ICES subarea IV with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. The conditions laid down in this Annex shall apply to third-country vessels authorised to fish for sandeel in EU waters of ICES subarea IV unless otherwise specified, or as a consequence of consultations between the Union and Norway as set out in the Agreed Record of conclusions between the European Union and Norway. 3. For the purposes of this Annex, sandeel management areas shall be as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 4. Based on advice from ICES and the STECF on the fishing opportunities for sandeel in each of the sandeel management areas defined in point 3, the Commission will endeavour to revise the TACs and quotas and the special conditions for sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV, as laid down in Annex I, by 1 March 2011. 5. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited from 1 January until 31 March 2011 and from 1 August until 31 December 2011. Appendix 1 to Annex IID Sandeel Management Areas ANNEX III Maximum number of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 93 DK: 32, DE: 6, FR: 1, IE: 9, NL: 11, PL: 1, SV: 12, UK: 21 69 Demersal species, north of 62 ° 00 ² N 80 DE: 16, IE: 1, ES: 20, FR: 18, PT: 9, UK: 14 50 Mackerel 70 (1) Industrial species, south of 62 ° 00 ² N 480 DK: 450, UK: 30 150 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. ANNEX IV ICCAT CONVENTION AREA 1. Maximum number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 63 France 44 EU 107 2. Maximum number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 139 France 86 Italy 35 Cyprus 25 Malta 83 EU 368 3. Maximum number of EU vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Italy 68 EU 68 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean (1). Table A Number of fishing vessels Cyprus Greece Italy France Spain Malta Purse Seiners 1 1 9 (2) 17 6 0 Longliners 10 (3) 0 30 0 81 83 Baitboat 0 0 0 8 61 0 Handline 0 0 0 29 2 0 Trawler 0 0 0 78 (4) 0 0 Other artisanal 0 250 (5) 0 87 33 0 Table B Total capacity in gross tonnage Cyprus Greece Italy France Spain Malta Purse Seiners pm pm pm pm pm pm Longliners pm pm pm pm pm pm Baitboat pm pm pm pm pm pm Handline pm pm pm pm pm pm Trawler pm pm pm pm pm pm Other artisanal pm pm pm pm pm pm 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 6 Italy 6 Portugal 1 (6) 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Malta 8 768 (1) Tables A and B, including the distribution per Member State within each of the vessel categories, shall be revised after the adoption of the EU capacity plans by the ICCAT Inter ssessional Compliance Committee in February 2011, provided that the overall limits set by such plan for each of these categories are not increased. (2) This number may be further increased, provided that the international obligations of the Union are fulfilled. (3) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (4) From which 8 vessels are longliners. (5) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (6) This number may be further increased, provided that the international obligations of the Union are fulfilled. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area All year Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia All year Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) All year Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. All year Dissostichus spp. FAO 48.5. Antarctic 1 December 2010 to 30 November 2011 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 88.2. Antarctic north of 65 ° S (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) FAO 58.7. Antarctic (1) All year Lepidonotothen squamifrons FAO 58.4.4. (1) (2) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic 1 December 2010 to 30 November 2011 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W All year PART B CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2010/11 Subarea/Division Region Season SSRU Dissotichus spp. catch limit (tonnes) By-catch catch limit (tonnes) Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2010 to 30 November 2011 SSRU A, B, D, F and H: 0 SSRU C: 100 SSRU E: 50 SSRU G: 60 Total 210 All Division: 50 All Division: 33 All Division: 20 58.4.2. Whole Division 1 December 2010 to 30 November 2011 SSRU A: 30 SSRU B, C and D: 0 SSRU E: 40 Total 70 All Division: 50 All Division: 20 All Division: 20 88.1. All Subarea 1 December 2010 to 31 August 2011 SSRU A: 0 SSRUs B, C and G: 372 SSRUs D, E and F: 0 SSRUs H, I and K: 2 104 SSRUs J and L: 374 SSRU M: 0 Total 2 850 142 SSRU A: 0 SSRU B, C and G: 50 SSRU D, E and F: 0 SSRU H, I and K: 105 SSRU J and L: 50 SSRU M: 0 430 SSRU A: 0 SSRU B, C and G: 40 SSRU D, E and F: 0 SSRU H, I and K: 320 SSRU J and L: 70 SSRU M: 0 20 SSRU A: 0 SSRU B, C and G: 60 SSRU D, E and F: 0 SSRU H, I and K: 60 SSRU J and L: 40 SSRU M: 0 88.2. South of 65 ° S 1 December 2010 to 31 August 2011 SSRU A and B: 0 SSRUs C, D, F and G: 214 SSRU E: 361 Total 575 (3) 50 (3) SSRU A and B: 0 SSRU C, D, F and G: 50 SSRU E: 50 92 (3) SSRU A and B: 0 SSRU C, D, F and G: 34 SSRU E: 58 20 SSRU A and B: 0 SSRU C, D, F and G: 80 SSRU E: 20 PART C NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA Contracting Party: ¦ Fishing season: ¦ Name of vessel: ¦ Expected level of catch (tonnes): ¦ Fishing technique: Ã¯   Conventional trawl Ã¯   Continuous fishing system Ã¯   Pumping to clear codend Ã¯   Other approved methods: Please specify Methods used for direct estimate of green weight of krill caught (4): Products to be derived from the catch and their conversion factors (5): Product type % of catch Conversion factor (6) Dec Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Subarea/Division 48.1 48.2 48.3 48.4 48.5 48.6 58.4.1 58.4.2 88.1 88.2 88.3 X Tick boxes where and when you are most likely to operate Precautionary catch limits not set, therefore considered as exploratory fisheries Note that the details you provide here are for information only and do not preclude you from operating in areas or times which you did not specify. PART D NET CONFIGURATION AND USE OF FISHING TECHNIQUES Net opening (mouth) circumference (m) Vertical opening (m) Horizontal opening (m) Net panel length and mesh size Panel Length (m) Mesh size (mm) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Provide diagram of each net configuration used Use of multiple fishing technique (7): Yes No Fishing technique Expected proportion of time to be used (%) 1 2 3 4 5 ¦ Total 100 % Presence of marine mammal exclusion device (8): Yes No Provide explanation of fishing techniques, gear configuration and characteristics and fishing patterns: (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest,  Macrourus spp.: 16 % of the catch limit for Dissostichus spp. or 20 tonnes, whichever is greatest,  other species: 20 tonnes per SSRU. (4) The notification shall include a description of the exact detailed method of estimation of green weight of krill caught and, if conversion factors are applied, the exact detailed method of how each conversion factor was derived. Member States are not required to re-submit such a description in the following seasons, unless change in the method of green weight estimation occurred. (5) Information to be provided to the extent possible. (6) Conversion factor = whole weight/processed weight. (7) If yes, frequency of switch between fishing techniques: ¦ (8) If yes, provide design of the device: ANNEX VI IOTC AREA 1. Maximum number of EU vessels authorised to fish for tropical tunas in the IOTC Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 22 33 604 Portugal 5 1 627 EU 49 96 595 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France (1) 26 2 007 Portugal 15 6 925 United Kingdom 4 1 400 EU 72 21 922 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Area. (1) In addition, France may authorise, until the end of 2011, 15 fishing vessels flying its flag and registered exclusively in La RÃ ©union, provided that these vessels do not exceed the maximum combined capacity of 3 375 gross tonnage. ANNEX VII WCPFC CONVENTION AREA Maximum number of EU vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain To be established EU To be established ANNEX VIII Quantitative limitations of fishing authorisations for third-country vessels fishing in EU waters Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Venezuela (1) Snappers (French Guyana waters) 41 41 (1) To issue these fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guyana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.